Exhibit 10.1

 

 

 

 

 

 

ASSET PURCHASE AGREEMENT

 

By and Among

 

MOOG INC.

 

and

 

SUREFLY, INC.

 

and

 

WORKHORSE GROUP INC.

 

Date as of October 1, 2019

 

 

 

 

 



 

 

 

TABLE OF CONTENTS

 

ASSET PURCHASE AGREEMENT 2 ARTICLE 1 – DEFINITIONS 3 1.1 Defined Terms 3 1.2
Additional Defined Terms 8 1.3 Construction 9 1.4 Schedules 9 ARTICLE 2 – SALE
OF PURCHASED ASSETS 10 2.1 Transfer of Purchased Assets 10 2.2 Assumption of
Assumed Liabilities; Retained Liabilities 10 2.3 Payment of Purchase Price 10
2.4 Closing 10 2.5 Closing Matters 10 2.6 Transfer Taxes 11 2.7 Allocation of
Purchase Price 11 2.8 Conditions to Closing: 11 2.9 Operations Pending Closing
13 ARTICLE 3 – REPRESENTATIONS AND WARRANTIES OF THE SELLER 14 3.1 Existence and
Good Standing 14 3.2 Authority and Enforceability 14 3.3 Consents and Approvals;
No Violations 14 3.4 Title 15 3.5 Financial Statements 15 3.6 Personal Property
15 3.7 Books and Records 15 3.8 Leased Real Property 15 3.9 Contracts 16 3.10
Litigation 16 3.11 Taxes 16 3.12 Insurance 17 3.13 Intellectual Property 17 3.14
Compliance with Laws 18 3.15 Accounts Receivable; Accounts Payable; Accrued
Liabilities 18 3.16 Inventory 19 3.17 Personnel 19 3.18 Employee Plans 20 3.19
Environmental Matters 20 3.20 Permits 20 3.21 Absence of Changes 21 3.22
Suppliers and Customers 22 3.23 Affiliate Transactions 22 3.24 Broker’s or
Finder’s Fees 22 3.25 Product and Service Deliveries 23 3.26 Export Control
Regulations 23

 



pg. i

 

 

ARTICLE 4 – REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 24 4.1 Existence and
Good Standing 24 4.2 Authority and Enforceability 24 4.3 Consents and Approvals;
No Violations 24 4.4 Brokers’ or Finders’ Fees 24 4.5 Litigation 24 ARTICLE 5 –
COVENANTS 25 5.1 Public Announcements 25 5.2 Notification of Certain Matters 25
5.3 Access to Records and Personnel 25 5.4 Employee Matters 26 5.5 Further
Assurances 26 5.6 Intentionally Left Blank 27 5.7 Confidentiality 27 5.8
Non-Competition and Non-Solicitation 27 5.9 Use of Name for Transition Period 28
ARTICLE 6 – SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION 29 6.1 Survival of
Representations and Warranties; Survival Covenants 29 6.2 Indemnification by the
Seller and Seller Parent 29 6.3 Indemnification by the Purchaser 30 6.4
Exclusive Remedy 30 6.5 Procedure for Indemnification with Respect to
Third-Party Claims 31 6.6 Procedure for Indemnification with Respect to
Non-Third-Party Claims 32 6.7 Limitations on Indemnification 33 ARTICLE 7 –
MISCELLANEOUS 34 7.1 Expenses 34 7.2 Governing Law 34 7.3 Table of Contents;
Captions 34 7.4 Notices 34 7.5 Assignment; Parties of Interest 35 7.6
Counterparts; Facsimile Signatures 35 7.7 Entire Agreement; Amendments 35 7.8
Severability 35 7.9 Independence of Covenants and Representations and Warranties
35 7.10 Third-Party Beneficiaries 36 7.11 No Strict Construction 36 7.12 Dispute
Resolution 36 7.13 Joint and Several Liability 36

 



pg. ii

 

 

SCHEDULES

 

Schedule  Description Schedule 1.1(a)  Accounts Payable Schedule 1.1(b) 
Accounts Receivable Schedule 1.1(c)  Accrued Liabilities Schedule 1.1(f) 
Assumed Contracts      Schedule 1.1(g)  Business Employees Schedule 1.1(h) 
Inventory Schedule 3.3  Consents and Approvals; No Violations Schedule 3.5 
Financial Statements Schedule 3.6  Owned Tangible Personal Property Schedule
3.9  Breaches, Loss Contracts, and Performance Guaranty Contracts Schedule 3.13 
Data Set, IP Infringement, Issued Patents and Patent Applications, IP Licenses
Schedule 3.15  RESERVED Schedule 3.16  Inventory Schedule 3.17  Personnel
Schedule 3.18  Employee Plans Schedule 3.20  Permits Schedule 3.21  Absence of
Changes Schedule 3.22  Suppliers and Customers Schedule 3.23  Affiliate
Transactions Schedule 3.25(a)  Product and Service Deliveries      Schedule
3.26(a)  Import and Export Licenses Schedule 3.26(b)  Voluntary Governmental
Disclosures Schedule 5.8  Non-Competition Schedule 5.9  Use of Name for
Transition Period

 



pg. 1

 

 



ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) made and entered as of October
1, 2019, by and among MOOG INC., a New York corporation (“Purchaser”), SUREFLY,
INC., a Delaware corporation (“Surefly”) and WORKHORSE GROUP INC., a Nevada
corporation (“Seller Parent”; together with Surefly, collectively “Seller”).

 

WITNESSETH:

 

WHEREAS, Seller has since 2016, been involved in the design, development,
testing and manufacture of a hybrid electrically powered vertical takeoff and
landing aircraft (the “Business” and the “Surefly Aircraft”, respectively); and

 

WHEREAS, Seller Parent both directly and through subsidiaries, manufactures and
sells trucks to customers in the United States which operations are not included
in the Business (the “Seller Parent Business”);

 

WHEREAS, as part of the Seller Parent Business, Seller Parent has been involved
in the design, development, testing and manufacture of an electrically powered
unmanned aerial system (the “Horsefly System”) which is intended to operate from
trucks.

 

WHEREAS, (a) the Seller desires to sell, transfer and assign the Purchased
Assets (as hereinafter defined) to the Purchaser, and the Purchaser desires to
purchase the Purchased Assets from the Seller, and (b) the Seller Parent and the
Purchaser desire to enter into a contractual arrangement regarding intellectual
property licensing and future cooperation with respect to the Horsefly System,
all upon the terms and subject to the conditions set forth in this Agreement;

 

WHEREAS, the Seller is a wholly-owned direct subsidiary of the Seller Parent.

 



pg. 2

 

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements herein contained, and intending to be legally bound
hereby, the parties hereby agree as follows:

 

ARTICLE 1 - DEFINITIONS

 

1.1 Defined Terms.

 

When used in this Agreement, the following terms shall have the respective
meanings specified below.

 

  (a) “Accounts Payable” means all bona fide accounts payable of the Business
(exclusive of any accounts payable to Affiliates of the Seller) as of the
Closing Date. Schedule 1.1(a) sets forth the Accounts Payable as of June 30,
2019.

 

  (b) “Accounts Receivable” means all bona fide accounts receivable of the
Business (exclusive of any accounts receivable to Affiliates of the Seller) as
of the Closing Date. Schedule 1.1(b) sets forth the Accounts Receivable as of
June 30, 2019.

 

  (c) “Accrued Liabilities” means all accrued expenses of the Business (other
than (i) Accounts Payable, (ii) Retained Liabilities and (ii) Taxes based on
income) of a type shown on the Financial Statements (as defined in Section 3.5
below). Schedule 1.1(c) sets forth the Accrued Liabilities as of the close of
business on June 30, 2019.

 

  (d) “Active Business Employee” means each Business Employee who is not
inactive as of the Closing Date by reason of sickness, disability or medical
leave, military leave or other permitted leave of absence.

 

  (e) “Affiliate” means, with respect to any Person, any other Person directly
or indirectly controlling, controlled by, or under common control with, such
Person; provided that, for the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

 

  (f) “Assumed Contracts” means the contracts, agreements, purchase orders,
leases, subleases, license agreements and commitments or proposals whether
written or oral, which are currently in effect, to which the Seller is a party,
and which relate exclusively to the Business. Schedule 1.1(f) sets forth the
Assumed Contracts as of June 30, 2019.

 

  (g) “Assumed Liabilities” means (i) the Accounts Payable and the Accrued
Liabilities as of the Closing Date and (ii) liabilities and obligations under
the Assumed Contracts as of the Closing Date arising or to be paid or performed
after the Closing Date (other than any liability or obligation to the extent it
results from, arises out of or relates to any breach of contract, tort,
infringement or violation of law by the Seller occurring prior to the Closing
Date).

 

  (h) “Books and Records” means originals or true copies of the following
operating data and records relating exclusively to the Business: financial,
accounting and bookkeeping books and records, purchase and sale orders and
invoices, sales and sales promotional data, advertising materials, marketing
analyses, past and present price lists, past and present customer service files,
credit files, warranty files, batch and product serial number records and files,
written operating methods and procedures, specifications, operating records and
other information related to the Purchased Assets, reference catalogues,
insurance files relating to any product liability or other liability claims
against the Business or casualty claims affecting assets of the Business,
personnel records, records relating to the Active Business Employees (but only
to the extent that the individual employee has provided a written consent to the
transfer of such files) and other records, on whatever media, pertaining to the
Business or the Surefly Aircraft, or relating to customers or suppliers of, or
any other parties having contracts or other relationships with the Business.
Notwithstanding the foregoing, the term ““Books and Records” shall include all
quality records maintained by or for the Business related to the fabrication,
servicing, repair, inspection, test, certification and sale of the Inventory.

 



pg. 3

 

 

  (i) “Business Day” means any day, other than a Saturday, Sunday or a day on
which banks are permitted or required by law to be closed in the State of New
York.

 

  (j) “Business Employee” means any employee or officer of the Seller or any
Affiliate of the Seller whose employment relates solely to the Business,
including, without limitation, those employees who are on vacation, sickness,
disability or medical leave or other permitted leave of absence, all of whom are
listed on Schedule 1.1(j) hereto. The term “Business Employee” shall not include
any employee who is inactive on the Closing Date by reason of such employee’s
retirement, layoff or furlough.

 

  (k) “Closing Date” means the thirtieth calendar day following the date of
execution of this Agreement or on such other date and at such place as the
parties hereto shall mutually agree, but in no event later than October 4, 2019;
if the purchase contemplated by this Agreement has not closed by that date, this
Agreement shall be terminated and the Parties shall bear no further legal
responsibility to each other.

 

  (l) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended, and the rules and regulations promulgated thereunder, all as the
same shall be in effect from time to time.

 

  (m) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder. Section references
to the Code are to the Code as in effect at the date of this Agreement.

 

  (n) “Confidential Information” means any information (other than information
which is generally available to the public, other than as a result of a breach
by any Person with any confidentiality obligation to the Seller) solely
concerning the Business or of any third party which the Seller is currently
under an obligation to keep confidential or that is currently maintained by the
Seller as confidential, including, without limitation, confidential or secret
processes, products, technology, know-how, merchandising and advertising
programs and plans, suppliers, services, techniques, customers and plans with
respect to the Business.

 

  (o) “Current Real Property” means the real property and improvements thereon
utilized by Surefly within a facility owned by Seller Parent commonly known
located in Loveland Ohio and the hangar space leased from Signature Engines,
located at 4760 Airport Road, Cincinnati, OH, 45226,

 



pg. 4

 

 

  (p) “Environmental Law” means any Law, Order or other requirement of law,
relating to the protection of human health or the environment, or to the
manufacture, use, transport, treatment, storage, disposal, release or threatened
release of petroleum products, asbestos, urea formaldehyde insulation,
polychlorinated biphenyls or any substance listed, classified or regulated as
hazardous or toxic, or any similar term, under such Environmental Law.

 

  (q) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder. Section
references to ERISA are to ERISA as in effect at the date of this Agreement.

 

  (r) “Excluded Assets” means any and all assets of the Seller other than the
specifically identified Purchased Assets. Without limiting the foregoing,
“Excluded Assets” includes (i) cash and cash equivalents, (ii) all assets and
intellectual property related to the Horsefly System (subject to any separate
license or other agreements among the parties), (iii) insurance policies, (iv)
claims and rights of action against any third party that arise out of the
Seller’s ownership, use or possession of any of the Purchased Assets on or
before the Closing Date or relating to any of the Excluded Assets or Retained
Liabilities, and (v) claims for and rights to receive refunds, rebates or
similar payments of Taxes and other charges of Governmental or Regulatory
Authorities to the extent relating to periods prior to Closing.

 

  (s) “GAAP” means United States generally accepted accounting principles.

 

  (t) “Goodwill” means the goodwill of the Business.

 

  (u) “Governmental or Regulatory Authority” means any instrumentality,
subdivision, court, administrative agency, commission, official or other
authority of the United States or any other country or any state, province,
prefect, municipality, locality or other government or political subdivision
thereof, or any quasi-governmental or private body exercising any regulatory,
taxing, importing or other governmental or quasi-governmental authority.

 

  (v) “Intellectual Property” shall mean all intellectual property and
proprietary rights of the Seller relating exclusively to the Business including,
but not limited to, (i) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions and re-examinations
thereof, (ii) all trademarks, service marks, trade dress, logos, trade names and
corporate names together with all translations, adaptations, derivations, and
combinations thereof and including all goodwill associated therewith, and all
applications, registrations, and renewals in connection therewith, (iii) all
copyrightable works, all copyrights, and all applications, registrations and
renewals in connection therewith, (iv) all mask works and all applications,
registrations, and renewals in connection therewith, (v) all trade secrets and
confidential business information (including ideas, research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information, and business and marketing plans
and proposals), (vi) all computer software (including data and related
documentation and including software installed on hard disk drives) other than
off-the-shelf computer software subject to shrinkwrap or clickwrap licenses and
(vii) all copies and tangible embodiments of any of the foregoing (in whatever
form or medium).

 



pg. 5

 

 

  (w) “Inventory” means all raw material, work-in-process and finished goods
inventory of the Business. Schedule 1.1(w) sets forth the Inventory as of June
30, 2019.

 

  (x) “Law” means any statute, law, ordinance, rule or regulation of any
Governmental or Regulatory Authority.

 

  (y) “Leases” means that certain Sublease Agreement between Signature Engines,
Inc. and Workhorse Technologies Inc. dated February 20, 2018.;.

 

  (z) “Liens” means liens, security interests, options, rights of first refusal,
claims, easements, mortgages, charges, indentures, deeds of trust, rights of
way, restrictions on the use of real property, encroachments, licenses to third
parties, leases to third parties, security agreements, or any other encumbrances
and other restrictions or limitations on use of real or personal property or
irregularities in title thereto.

 

  (aa) “Material Adverse Change” or “Material Adverse Effect” means, when used
with respect to the Business, any change or effect that individually or in the
aggregate is or would reasonably be expected to be material and adverse to the
condition (financial or otherwise), assets or operations of Business.

 

  (bb) “Order” means any judgment, order, injunction, decree or decision of any
Governmental or Regulatory Authority or any arbitrator.

 

  (cc) “Owned Tangible Personal Property” shall mean all Tangible Personal
Property of the Business owned by the Seller set forth in Schedule 3.6.

 

  (dd) “Permits” shall mean all permits, licenses, consents, franchises,
approvals and other authorizations required from any Governmental or Regulatory
Authority or other Person in connection with the operation of the Business and
necessary to conduct the Business as presently conducted.

 

  (ee) “Permitted Liens” means (i) Liens consisting of zoning or planning
restrictions or regulations, easements, Permits, restrictive covenants,
encroachments and other restrictions or limitations on the use of real property
or irregularities in, or exceptions to, title thereto which, individually or in
the aggregate, do not materially detract from the value of, or impair the use
of, such property by the Seller and (ii) Liens for current Taxes not yet due and
payable, and (iii) mechanic’s, materialman’s, carrier’s, repairer’s and other
similar Liens arising or incurred in the ordinary course of business consistent
with past practice and not yet due and payable or, if due and payable, are being
contested in good faith.

 

  (ff) “Person” means an individual, a partnership, a limited partnership, a
joint venture, a corporation, an association, a limited liability company, a
limited liability partnership, a trust, an incorporated organization, and a
Governmental or Regulatory Authority.

 

  (gg) “Proceeding” means any action, suit, litigation, audit, inquiry, order,
writ, injunction, judgment, assessment, decree, grievance, arbitral action,
investigation or other proceeding by or before any Governmental or Regulatory
Authority, arbitrator or mediator.

 



pg. 6

 

 

  (hh) “Purchased Assets” means all right, title and interest of the Seller in
and to those assets of the Business listed below as they exist on the Closing
Date, and no other assets of Seller or the Business:

 

(i) the Assumed Contracts;

 

(ii) the Books and Records;

 

(iii) the Goodwill;

 

(iv) the Inventory;

 

(v) the Accounts Receivable, and prepaids, if any;

 

(vi) the Owned Tangible Personal Property;

 

(vii) the Permits (to the extent transferrable); and

 

(ix) all Intellectual Property.

 

  (ii) “Representative” means any officer, director, manager, principal,
attorney, accountant, agent, employee or other representative of any Person.

 

  (jj) “Retained Liabilities” means any liability or obligation of every nature
of the Seller other than the Assumed Liabilities, including, but not limited to,
any liabilities and obligations of the Seller (i) for personal injury or
property damage arising or incurred with respect to products sold or services
provided by the Seller prior to the Closing Date, (ii) arising under or pursuant
to Seller’s 401(k) Plan and (iii) accounts payable of the Seller to Affiliates
of the Seller with respect to the Business, or (iii) expenses relating to any
financial advisor or similar party as described in Schedule 3.24.

 

  (kk) “Tangible Personal Property” means all tangible personal property
classified as fixed assets in the Financial Statements and owned or leased by
the Seller and used in the Business, including, without limitation, warehouse
equipment, computer hardware, furniture and fixtures, transportation equipment,
and leasehold improvements, together with any transferable manufacturer or
vendor warranties related thereto. Schedule 3.6 sets forth a list of the
Tangible Personal Property as of June 30, 2019.

 

  (ll) “Taxes” means all taxes, assessments, charges, duties, fees, levies or
other governmental charges, including, but not limited to, all U.S. and non-U.S.
federal, state, local and other income, franchise, profits, capital gains,
capital stock, transfer, sales, use, occupation, property, excise, severance,
windfall profits, stamp, license, payroll, withholding and other taxes,
assessments, charges, duties, fees, levies or other governmental charges of any
kind whatsoever (whether payable directly or by withholding and whether or not
requiring the filing of a tax return), all estimated taxes, deficiency
assessments, additions to tax, penalties and interest and shall include any
liability for such amounts as a result either of being a member of a combined,
consolidated, unitary or affiliated group or of a contractual obligation to
indemnify any Person.

 



pg. 7

 

 

  (mm) “Transaction Documents” means:

 

  a. This Agreement

 

  b. A bill of sale in the form attached hereto as Exhibit 1.1.mm.1

 

  c. A lease (the “Loveland Lease”) between Seller Parent and Purchase in the
form attached hereto as Exhibit 1.1.mm.2

 

  d. An amendment, assignment and assumption with respect to the Lease in the
form attached hereto as Exhibit 1.1.mm.3

 

  e. An assignment of patent applications in the form attached hereto as Exhibit
1.1.mm.4

 

  (nn) “Transaction Ancillary Documents means:

 

  a. A joint venture organizational document and operating agreement
(collectively the “JV Documents”) between Purchaser and Seller Parent
substantially in conformance with the joint venture memorandum attached hereto
as Exhibit 1.1.nn.1

 

  b. Employment-related agreements between the Purchaser and each of the Active
Business Employees in a form to be agreed upon by those Parties.

 

1.2 Additional Defined Terms.

 

In addition to the terms defined in Section 1.1, the following terms shall have
the respective meanings assigned thereto in the sections indicated below.

 

DEFINED TERMS SECTION “Agreement” Preamble “Business” Recitals “Cap” 8.4(a)
“Claim Notice” 8.6(a) “Closing” 2.5 “Closing Date” 2.5 “Closing Payment” 2.3
“Damages” 8.2 “Employee Plans” 3.18(a) “Final Net Operating Assets Value
Statement” 2.4(b) “Financial Statements” 3.5 “Indemnifying Party” 8.4(c)
“Independent Accountants” 2.4(c) “Net Operating Assets Adjustment” 2.4(a)
“Non-Transferable Assets” 5.17(a) “Performance Guaranty Contracts” 3.9(b)
“Purchase Price” 2.3 “Purchaser” Preamble “Purchaser Benefit Plan” 5.8(b)
“Purchaser Indemnifiable Claim” 8.3 “Purchaser Indemnified Party” 8.2 “Seller”
Preamble “Seller Indemnifiable Claim” 8.2 “Seller Indemnified Party” 8.3 “Seller
Parent” Preamble “Seller Warranty Obligations” 5.11 “Transferred Employee” 5.8

 



pg. 8

 

 

1.3 Construction.

 

In this Agreement, unless the context otherwise requires:

 

  (a) any reference in this Agreement to “writing” or comparable expressions
includes a reference to facsimile transmission or comparable means of
communication;

 

  (b) words expressed in the singular number shall include the plural and vice
versa, words expressed in the masculine shall include the feminine and neuter
gender and vice versa;

 

  (c) references to Articles, Sections, Schedules and Recitals are references to
articles, sections, exhibits, schedules and recitals of this Agreement;

 

  (d) references to “day” or “days” are to calendar days; and

 

  (e) “include,” “includes,” and “including” are deemed to be followed by
“without limitation” whether or not they are in fact followed by such words or
words of similar import.

 

1.4 Schedules.

 

The Schedules to this Agreement are incorporated into and form an integral part
of this Agreement.

 



pg. 9

 

 

ARTICLE 2 – SALE OF PURCHASED ASSETS

 

2.1 Transfer of Purchased Assets

 

On the terms, and subject to the conditions, set forth in this Agreement, the
Seller shall sell, assign, transfer and deliver to Purchaser on the Closing
Date, and the Purchaser shall purchase and acquire from the Seller, all of the
Purchased Assets as they exist on and as of the Closing Date, subject to
Seller’s right (i) to reserve to itself the non-exclusive right to seek
indemnification, contribution or damages from any customer of or supplier to the
Business with regard to any Retained Liability and (ii) to retain copies of all
of the Books and Records relating to the import and export licenses of the
Business issued by any United States Governmental or Regulatory Authority as
required by applicable Law. The Seller shall retain the Excluded Assets and
Purchaser shall have no rights whatsoever therein.

 

2.2 Assumption of Assumed Liabilities; Retained Liabilities.

 

On the Closing Date, the Purchaser shall assume and pay or perform the Assumed
Liabilities in accordance with their terms. Notwithstanding anything to the
contrary in this Agreement or any of the Transaction Documents, and regardless
of whether such liability is disclosed in this Agreement, in any of the
Transaction Documents or on any Schedule hereto or thereto, the Purchaser shall
not assume, agree to pay, perform or discharge, bear the economic burden of or
in any way be responsible for any of the Retained Liabilities. The Seller shall
retain and pay or perform, in accordance with their terms all of the Retained
Liabilities.

 

2.3 Payment of Purchase Price.

 

The aggregate consideration for the sale of the Purchased Assets by the Seller
to the Purchaser shall be an amount equal to $4,000,000 (the “Purchase Price”),
which shall be paid in full at Closing

 

All payments to be made by wire transfer of immediately available funds to an
account, identified by the Seller to Purchaser at least two (2) Business Days
prior to the payment date.

 

2.4 Closing.

 

The closing of the sale referred to in Section 2.1 (the “Closing”) shall take
place at the offices of the Seller Parent on the Closing Date. The Closing and
the other transactions contemplated hereby shall be deemed to have become
effective at 12:01 a.m. on the Closing Date.

 

2.5 Closing Matters.

 

  (a) Instruments and Possession. Upon the terms and conditions contained in
this Agreement, on the Closing Date, the Seller shall deliver to the Purchaser
(i) one or more bills of sale conveying in the aggregate all of the Owned
Tangible Personal Property and the Inventory, (ii) one or more assignments
conveying in the aggregate all of the Assumed Contracts, (iii) an assignment and
assumption agreement assigning all of the Intellectual Property used in the
Business to the Purchaser, in recordable form, in substantially the form
attached hereto as Exhibit 1.1.mm(4) (the “IP Assignment and Assumption
Agreement”), (iv) such other instruments as are reasonably requested by the
Purchaser to vest in the Purchaser title in and to the Purchased Assets in
accordance with the provisions of this Agreement and (iv) such other documents
and agreements as are contemplated by this Agreement. All such instruments will
be in form and substance, and will be executed and delivered in a manner,
reasonably satisfactory to the Purchaser and the Seller, but will not diminish
the status of title to the Purchased Assets required to be delivered by the
Seller pursuant to this Agreement.

 



pg. 10

 

 

  (b) Assumptions at Closing. Upon the terms and conditions contained in this
Agreement, on the Closing Date, the Purchaser will deliver to the Seller (i) an
assumption of the Assumed Liabilities and (ii) such other documents and
agreements as are contemplated by this Agreement. All such instruments will be
in form and substance, and will be executed and delivered in a manner,
reasonably satisfactory to the Seller and the Purchaser, but will not increase
or decrease the Assumed Liabilities required to be assumed by the Purchaser
pursuant to this Agreement.

 

  (c) Certificates and Other Documents. Each of the Purchaser and the Seller
shall deliver or cause to be delivered the certificates and other documents and
items described in Articles 6 and 7.

 

2.6 Transfer Taxes.

 

The Seller shall be responsible for the payment of any sales, use, transfer,
excise, stamp or other similar Taxes imposed by reason of the transfer of the
Purchased Assets pursuant to this Agreement and any deficiency, interest or
penalty with respect to such Taxes. The Purchaser shall pay all sales and use
tax imposed by reason of the use of the Purchased Assets subsequent to Closing
and any deficiency, interest or penalty with respect to such sales and use
taxes.

 

2.7 Allocation of Purchase Price.

 

The Parties will each allocate the Purchase Price for their internal use
(including without limitation for financial reporting and tax purposes) as they
each see fit and neither Party shall bear any responsibility to the other with
respect to such allocation.

 

2.8 Conditions to Closing:

 

  (a) Purchase Conditions: Purchaser’s obligations with respect to the Closing
are conditioned on satisfaction or waiver by the Purchaser, at or prior to the
Closing, of the following conditions:

 

  1) Representations and Warranties. Each of the representations and warranties
of the Seller contained in this Agreement shall be true and correct on and as of
the Closing Date as though made on and as of the Closing Date (except for
representations and warranties that are made as of a specific date, which shall
be true and correct as of that date, and except for changes in the ordinary
course of business after the date hereof or changes beyond the Seller’s
reasonable control, which changes would not have a material and negative impact
on the Business or its financial condition), and the Seller shall have delivered
to the Purchaser a certificate, dated the Closing Date, to such effect.

 



pg. 11

 

 

  2) Agreements and Covenants. In all material respects, the Seller shall have
performed or complied with all agreements and covenants required by this
Agreement to be performed or complied with by it on or prior to the Closing
Date, and the Seller shall have delivered to the Purchaser a certificate, dated
the Closing Date, to such effect.

 

  3) No Litigation. No Proceedings shall have been instituted or threatened
before a court or other Governmental or Regulatory Authority to restrain or
prohibit or materially delay any of the transactions contemplated hereby.

 

  4) Consents and Approvals. All governmental and third-party consents, waivers
and approvals, if any, disclosed in Schedule 3.3 or otherwise necessary to
permit the consummation of the transactions contemplated by this Agreement shall
have been received.

 

  5) Proceedings. All proceedings to be taken in connection with the
transactions contemplated by this Agreement and all documents incident thereto
(including without limitation the Transaction Documents and the Transaction
Ancillary Documents) shall be reasonably satisfactory in form and substance to
the Purchaser and its counsel, and Purchaser shall have received executed copies
of all such documents and other evidences as it or its counsel may reasonably
request in order to establish the consummation of such transactions and the
taking of all proceedings in connection therewith.

 

  6) Release of Liens. The Seller shall have delivered to the Purchaser
releases, discharges or other documents releasing any liens on the Purchased
Assets, each in form and substance reasonably satisfactory to Purchaser.

 

  (b) Seller Conditions: The sale of the Purchased Assets by the Seller on the
Closing Date is conditioned upon satisfaction or waiver by the Seller, at or
prior to the Closing, of the following conditions:

 

  1) Representations and Warranties. Each of the representations and warranties
of the Purchaser contained in this Agreement shall have been true and correct,
in all material respects, on and as of the Closing Date as though made on and as
of the Closing Date (except for representations and warranties that are made as
of a specific date, which shall be true and correct as of that date), and the
Purchaser shall have delivered to the Seller a certificate of the Purchaser,
dated the Closing Date, to such effect.

 

  2) Agreements and Covenants. In all material respects, the Purchaser shall
have performed or complied with all agreements and covenants required by this
Agreement to be performed or complied with by it on or prior to the Closing
Date, and the Purchaser shall have delivered to the Seller a certificate of the
Purchaser, dated the Closing Date, to such effect.

 



pg. 12

 

 

  3) No Litigation. No Proceedings shall have been instituted or threatened
against the Purchaser, the Seller or the Seller Parent before a court or other
Governmental or Regulatory Authority to restrain or prohibit or materially delay
any of the transactions contemplated hereby.

 

  4) Proceedings. All proceedings to be taken in connection with the
transactions contemplated by this Agreement and all documents incident thereto
(including without limitation the Transaction Documents and the JVA) shall be
reasonably satisfactory in form and substance to the Seller and its counsel, and
the Seller shall have received executed copies of all such documents and other
evidences as it or its counsel may reasonably request in order to establish the
consummation of such transactions and the taking of all proceedings in
connection therewith.

 

2.9 Operations Pending Closing

 

From the date of this Agreement to the Closing Date, and except as otherwise
specifically provided in this Agreement or consented to or approved by the
Purchaser in advance in writing, such consent or approval not to be unreasonably
withheld or delayed:

 

  (i) the Seller shall carry on the Business substantially in the same manner as
heretofore conducted and shall not engage in any transaction or activity, enter
into or amend any agreement or make any commitment except in the ordinary course
of business;

 

  (ii) the Seller shall use reasonable commercial efforts to preserve the
Seller’s existence and to preserve the properties, assets and relationships of
the Business with its personnel, suppliers, customers and others with whom it
has business relations;

 

  (iii) the Seller shall not hire any employees or enter into or establish any
Employee Plan for the Business;

 

  (iv) the Seller shall not (A) grant any special conditions with respect to any
Accounts Receivable other than in the ordinary course of business, (B) fail to
pay any Account Payable on a timely basis in the ordinary course of business
consistent with past practice, or (C) except as disclosed in this Agreement,
make or commit to make any capital expenditures in excess of $5,000 in the
aggregate for the Business;

 

  (v) the Seller shall not enter into any settlement with respect to any
Proceeding against or relating to the Business which will restrict or have a
material effect on how the Purchaser will be permitted to operate the Business
after Closing;

 

  (vi) the Seller shall not voluntarily take any action which would cause, or
voluntarily fail to take any action the failure of which would cause, any
representation or warranty of the Seller set forth in this Agreement to be
breached or untrue in any material respect.

 



pg. 13

 

 

ARTICLE 3 – REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

The Seller represents and warrants to the Purchaser as follows:

 

3.1 Existence and Good Standing.

 

Each of the Seller and Seller Parent (i) is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and Nevada, respectively, (ii) has all requisite corporate power and authority
to own its property and to carry on its business as now conducted and (iii) is
duly qualified to do business and is in good standing in each jurisdiction in
which the character or location of the properties owned, leased or operated by
it or the nature of the business conducted by it makes such qualification
necessary.

 

3.2 Authority and Enforceability.

 

The Seller has all necessary corporate power and authority and has taken all
action necessary to authorize, execute and deliver this Agreement and the
Transaction Documents, to consummate the transactions contemplated hereby and
thereby, and to perform its obligations under this Agreement and the Transaction
Documents. No other action on the part of the Seller is required to authorize
the execution and delivery of this Agreement and the Transaction Documents and
to consummate the transactions contemplated hereby and thereby. This Agreement
and the Transaction Documents, when delivered in accordance with the terms
hereof, assuming the due execution and delivery of this Agreement and each such
other document by the other parties hereto and thereto, shall have been duly
executed and delivered by the Seller and Seller Parent, and shall be valid and
binding obligations of the Seller and Seller Parent, enforceable against each in
accordance with their respective terms, except to the extent that their
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and to general equitable principles.

 

3.3 Consents and Approvals; No Violations.

 

  (a) The execution and delivery by the Seller of this Agreement and the
Transaction Documents will not, and the consummation by it of the transactions
contemplated hereby and thereby will not, result in a violation or breach of,
conflict with, constitute (with or without due notice or lapse of time or both)
a default (or give rise to any right of termination, cancellation, payment or
acceleration) under, or result in the creation of any Lien on any of the
properties or assets of the Business under: (i) any provision of the
organizational documents of the Seller; (ii) subject to obtaining and making any
of the approvals, consents, notices and filings referred to in paragraph (b)
below, any Law or Order applicable to the Seller or by which the Seller or its
properties or assets may be bound; or (iii) except as set forth in Schedule 3.3,
any of the terms, conditions or provisions of any Assumed Contract.

 

  (b) Except as set forth in Schedule 3.3, no consent, approval or action of,
filing with or notice to any Governmental or Regulatory Authority or other
Person is necessary or required (i) under any of the terms, conditions or
provisions of any Law or Order applicable to the Business or by which the
Business or any of its assets or properties may be bound, (ii) under any of the
terms, conditions or provisions of any Assumed Contract or (iii) for the
execution and delivery of this Agreement and the Transaction Documents by the
Seller or the performance by the Seller of its obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby.

 



pg. 14

 

 

3.4 Title.

 

The Seller has good and marketable title to all the Purchased Assets and all the
Purchased Assets are free and clear of any Liens, other than Permitted Liens.

 

3.5 Financial Statements.

 

The Seller has furnished the Purchaser with cost center activity of the Business
for 17-month period from January 1, 2018 through May 31, 2019 (collectively, the
“Financial Statements”), copies of which are attached hereto as Schedule 3.5.
The Financial Statements are unaudited and have been prepared internally by the
Seller. The cost center activity statement for the period ended May 31, 2019
accurately reflects associated overhead and direct costs of the Business for the
period from January 1, 2018 through May 31, 2019. For these purposes (i) “direct
costs” means those costs that can be directly traced to developing the goods
intended to be sold by the Business, and does not include any insurance costs,
bank charges, letter of credit fees or any allocation of overhead or expenses of
the purchasing, payables, receivables or accounting departments, and (ii)
“associated overhead” means the expenses directly traced to the costs incurred
to support the Business at the Current Real Property, including, but not limited
to rent, utilities, and compensation of the Business Employees.

 

3.6 Personal Property.

 

Schedule 3.6 sets forth (i) a copy of the depreciation schedule listing the
Owned Tangible Personal Property and the accumulated depreciation of each such
item, and (ii) a list of each item of Tangible Personal Property leased by the
Seller having an annual rental in excess of $5,000. Except as set forth in
Schedule 3.6, all of the Tangible Personal Property is located at the Current
Real Property and there is no tangible personal property used exclusively in the
operation of the Business located at the Current Real Property or at the Seller
Parent’s facilities located at 100 Commerce Drive, Loveland, Ohio 45140. As
described in Schedule 3.6, The Tangible Personal Property has been utilized for
research purposes, and, as result, certain of the Tangible Personal Property has
been damaged and may continue to be damaged going forward.

 

3.7 Books and Records.

 

All of the Books and Records, recorded, stored, maintained or held by any means
(including all means of access hereto and therefrom) are under the exclusive
ownership and direct control of the Seller or Seller Parent.

 

3.8 Leased Real Property.

 

The Lease(s) are/is the only leases, sublease or other agreements relating to
the use or occupancy of real property to which the Seller is a party or bound
and which relates to the Business. The Seller has a valid leasehold interest in
the real property described in the Lease, free and clear of any and all Liens
(other than Permitted Liens and the rights of the lessor under the terms of the
Lease and applicable Law). The Lease is in full force and effect; all rents and
additional rents due to date on the Lease have been paid; the Seller has been in
peaceable possession since the commencement of the original term of the Lease
and is not in default thereunder; no waiver, indulgence or postponement of the
Seller’s obligations thereunder has been granted by the lessor; and there exists
no default by Seller or, to the Seller’s knowledge event, occurrence, condition
or act (excluding the assignment of the Lease to Purchaser in connection with
the transfer of the Purchased Assets) which, with the giving of notice, the
lapse of time or the happening of any further event or condition, would
reasonably be expected to become a default under such Lease. The Seller has not
violated and is not currently in violation of any of the terms or conditions
under the Lease in any material respect, and, to the knowledge of the Seller,
all of the covenants to be performed by the lessor under the Lease have been
fully performed.

 



pg. 15

 

 

3.9 Contracts.

 

  (a) Each Assumed Contract is in full force and effect and there exists (i) no
default or event of default by the Seller or Seller Parent or, to the knowledge
of the Seller, any other party to any such Assumed Contract with respect to any
material term or provision of any such Assumed Contract and/or (ii) except as
set forth in Schedule 3.9, no event, occurrence, condition or act (including the
consummation of the transactions contemplated hereby) which, with the giving of
notice, the lapse of time or the happening of any other event or condition,
would become a default or event of default by the Seller or, to the knowledge of
the Seller, any other party thereto, with respect to any material term or
provision of any such Assumed Contract. Except as set forth in Schedule 3.9,
with respect to each Assumed Contract, the cost of completion thereof would not
reasonably be expected to exceed the balance of monies to be invoiced to a
customer or other Person to the Seller thereunder.

 

  (b) Schedule 3.9 sets forth each Assumed Contract which includes a guaranty of
performance (the “Performance Guaranty Contracts”).

 

3.10 Litigation

 

There is no Proceeding pending or, to the knowledge of the Seller, threatened,
(a) against the Seller or Seller Parent that affects any of the Purchased Assets
or the Current Real Property, or (b) relating to the Business. Neither the
Seller nor the Seller Parent is subject to any Order relating to the Business.

 

3.11 Taxes.

 

  (a) Tax Liens. There are no Liens on any of the Purchased Assets that arose in
connection with any failure (or alleged failure) to pay any Tax.

 

  (b) Payment of Taxes. There is no dispute or claim concerning any Tax
liability of the Seller or any shareholder of the Seller, in connection with the
Business, either (i) claimed or raised by any Governmental or Regulatory
Authority in writing or (ii) as to which the Seller has knowledge.

 



pg. 16

 

 

3.12 Insurance.

 

Seller has provided to Purchaser a copy of Seller Parent’s insurance manual
which contains descriptions of the blanket insurance policies portfolio
information. There are no pending claims, and there have been no claims since
the inception of the Business in 2016, under Seller’s insurance policies
(excluding health insurance policies) relating exclusively to the Business.

 

3.13 Intellectual Property.

 

  (a) The Seller owns, or has the right to use, all Intellectual Property
necessary for the conduct of the Business as currently conducted. No claim has
been asserted in writing or is pending by any Person challenging or questioning
the use of any such Intellectual Property or the validity or effectiveness of
any such Intellectual Property, nor, to the knowledge of the Seller, does any
valid basis for any such claim exist. To the Seller’s knowledge, the Seller’s
operations and business do not infringe or misappropriate the Intellectual
Property rights of any Person. The Seller has taken reasonable steps to maintain
and protect as confidential and proprietary all of its trade secrets and other
non-public proprietary information. The Data Package described in Schedule
3.13(a) contains the necessary information required to continue operating the
Business.

 

  (b) Except as set forth on Schedule 3.13(b), (i) to the Seller’s knowledge,
the Seller has not interfered with, infringed upon, misappropriated or otherwise
come into conflict with any Intellectual Property rights of third parties, and
in the last five (5) years, the Seller has not received any charge, complaint,
claim, demand or notice in writing alleging any such interference, infringement,
misappropriation or violation (including any claim that the Seller must license
or refrain from using any intangible property rights of any third party) which
has not been resolved, and (ii) to the Seller’s knowledge, no third party has
interfered with, infringed upon, misappropriated or otherwise come into conflict
with any of the Intellectual Property.

 

  (c) Schedule 3.13(c) identifies (i) each patent or registration which has been
issued to the Seller with respect to any of the Intellectual Property, (ii) each
pending patent application or application for registration which the Seller has
made with respect to any of the Intellectual Property, and (iii) each license,
sublicense or other agreement which the Seller has granted to any third party
with respect to any of the Intellectual Property. Schedule 3.13(c) also
identifies each copyright, trademark, trade name or unregistered mark used by
the Seller in connection with the Business.

 

  (d) Except as set forth on Schedule 3.13(d), with respect to each item of
Intellectual Property required to be identified in Schedule 3.13(c): (i) the
Seller possesses all right, title, and interest in and to the item, free and
clear of any Liens or licenses, (ii) the item is not subject to any outstanding
Order, (iii) no Proceeding is pending or, to the knowledge of the Seller,
threatened which challenges the legality, validity, enforceability, use of
ownership of the item, and (iv) other than routine indemnities given to
distributors, sales representatives, dealers and customers, the Seller does not
have any current obligations to indemnify any Person for or against any
interference, infringement, misappropriation, or other conflict with respect to
the item.

 



pg. 17

 

 

  (e) Schedule 3.13(e) identifies each item of Intellectual Property that any
third party owns and that the Seller uses pursuant to a license, sublicense or
agreement (other than off-the-shelf, “shrink-wrap” or “clickwrap” licenses). The
Seller has delivered to the Purchaser correct and complete copies of all such
licenses, sublicenses and other agreements (as amended to date). Except as set
forth on Schedule 3.13(e), with respect to each item of Intellectual Property
required to be identified in Schedule 3.13(e): (i) each license, sublicense or
other agreement covering the item is enforceable, (ii) neither the Seller nor,
to the knowledge of the Seller, any other party to a license, sublicense or
other agreement is in material breach or default, and no event has occurred
which, with notice or lapse of time, would constitute a breach or default or
permit early termination, modification or acceleration thereunder, (iii) neither
the Seller nor, to the knowledge of the Seller, any other party to a license,
sublicense or other agreement has repudiated any provision thereof, (iv) to the
Seller’s knowledge, the underlying item of Intellectual Property is not subject
to any outstanding Order, (v) no Proceeding is pending or, to the knowledge of
the Seller, threatened which challenges the legality, validity, enforceability
or use of the underlying item of Intellectual Property, and (iv) the Seller has
not granted any sublicense or similar right with respect to any license,
sublicense or other agreement. Notwithstanding the foregoing, Purchaser
acknowledges that the licenses, sublicenses, and other agreements set forth on
Schedule 3.13(e) are personal to Seller and may not be assigned to Purchaser and
enforceable by Purchaser without the prior written consent of the other parties
thereto

 

3.14 Compliance with Laws.

 

With respect to the Business, the Seller has complied with, and the Seller and
the Purchased Assets are in compliance in all material respects with, all
applicable Laws, Orders and Permits, including Federal Aviation Administration,
European Aviation Safety Agency and similar Governmental or Regulatory Authority
Laws, Orders and Permits with respect to the identification, labeling and
tracking of aircraft parts. The Seller has not received any written notice to
the effect that, or otherwise been advised that, the Business or any of the
Purchased Assets are not in compliance with any applicable Law, Order or Permit
and, to the knowledge of the Seller, there are no presently existing facts,
circumstances or events relating to the Business which, with notice or lapse of
time, would result in violations of any applicable Law or Permit.

 

3.15 Accounts Receivable; Accounts Payable; Accrued Liabilities.

 

The Accounts Payable and Accrued Liabilities have arisen in bona fide arm’s
length transactions in the ordinary course of business. None of the Accounts
Payable or Accrued Liabilities represents amounts alleged to be owed by the
Seller, or other alleged obligations of the Seller, which the Seller has
disputed or determined to dispute or refuse to pay.

 



pg. 18

 

 

3.16 Inventory.

 

  (a) Except as set forth in Schedule 1.1 (w) the Inventory is in the physical
possession of the Seller and (ii) none of the Inventory has been pledged as
collateral or otherwise is subject to any Lien (other than any Lien imposed as a
matter of Law) or is held on consignment from others. The Inventory was acquired
or produced by the Seller in the ordinary course of business.

 

  (b) Between the date hereof and the Closing Date, the Seller shall maintain
the Inventory at levels necessary to conduct the Business in the ordinary course
consistent with past practice.

 

  (c) THE IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE SHALL NOT APPLY
AND NO CUSTOM OR USAGE OF TRADE SHALL EXPAND ANY OF THE WARRANTIES GIVEN
HEREUNDER.

 

3.17 Personnel.

 

  (a) Schedule 3.17 identifies for each Business Employee, his or her name,
position or job title, and employment commencement date Each Business Employee
is an employee “at will.” Seller has previously provided to Purchase accurate
and complete information regarding each Business Employee’s base compensation
and bonus compensation earned in the year ended December 31, 2018, and his or
her current base compensation.

 

  (b) Insofar as it relates only to Business Employees, (i) the Seller does not
have any obligations under any written or oral labor agreement, collective
bargaining agreement or other agreement with any labor organization or employee
group, (ii) the Seller is not currently engaged in any unfair labor practice and
there is no unfair labor practice charge or other employee-related or
employment-related complaint against the Seller pending or, to the knowledge of
the Seller, threatened before any Governmental or Regulatory Authority, (iii)
there is currently no labor strike, labor disturbance, slowdown, work stoppage
or other material labor dispute or arbitration pending or, to the knowledge of
the Seller, threatened against the Seller with respect to the Business and no
material grievance currently being asserted, (iv) the Seller, with respect to
the Business, has not experienced a labor strike, labor disturbance, slowdown,
work stoppage or other material labor dispute at any time during the three (3)
years immediately preceding the date of this Agreement, (v) there is no
organizational campaign being conducted or, to the knowledge of the Seller,
contemplated and there is no pending or, to the knowledge of Seller, threatened
petition before any Governmental or Regulatory Authority or other dispute as to
the representation of any employees of the Business and (vi) to the knowledge of
the Seller, there are no known claims against the Seller by employees or former
employees of the Business for unpaid wages, wrongful termination, accidental
injury or death, sexual harassment or discrimination or violation of any Law.

 

  (c) The Seller has classified each individual who currently performs services
for or on behalf of the Business as a contractor or employee in accordance with
all applicable Laws.

 



pg. 19

 

 

  (d) The Seller has on file a valid Form I-9 for each current employee of the
Business. All such employees are (i) United States citizens or lawful permanent
residents of the United States, (ii) aliens whose right to work in the United
States is unrestricted, (iii) aliens who have valid, unexpired work
authorization issued by the Attorney General of the United States (Immigration
and Naturalization Service) or (iv) aliens who have been continually employed by
the Business since November 6, 1986. With respect to the Business Employees, the
Seller has not been the subject of an immigration compliance or employment visit
from, nor has the Business been assessed any fine or penalty by or been the
subject of any order or directive of, the United States Department of Labor or
the Attorney General of the United States (Immigration and Naturalization
Service).

 

3.18 Employee Plans.

 

  (a) Schedule 3.18 sets forth a list of all “employee benefit plans” (as
defined in Section 3(3) of ERISA), whether or not subject to ERISA and all other
employment, compensation, consulting, bonus, stock option, restricted stock
grant, stock purchase, other cash or stock-based incentive, profit sharing,
savings, retirement, disability, insurance, severance, retention, change in
control, deferred compensation and other compensatory plans, policies, programs,
agreements or arrangements sponsored, maintained, contributed to or required to
be contributed to, or entered into or made by the Seller with or for the benefit
of, or relating to, any Business Employee and with respect to which the Seller
has or may have any direct or indirect liability (together, the “Employee
Plans”).

 

  (b) The Seller has provided the Purchaser true and complete copies of all
Employee Plans, together with all amendments thereto, (or complete and accurate
summaries of the material terms thereof) applicable to the Active Business
Employees.

 

  (c) There are no pending or, to the knowledge of the Seller, threatened
claims, arbitrations, regulatory or other proceedings (other than routine claims
for benefits) by or on behalf of any Business Employee relating to any of the
Employee Plans, or the assets of any trust for any Employee Plan.

 

3.19 Environmental Matters.

 

With respect to the conduct of the Business, the Seller is now, and at all times
prior to the Closing Date has been in material compliance with all applicable
Environmental Laws and has obtained, and is in material compliance with, all
Permits required of it under applicable Environmental Laws. To the knowledge of
Seller, there are no facts, circumstances or conditions relating to the past or
present business or operations of the Business (including the disposal of any
wastes, hazardous substances or other materials), or to any past or present real
property and/or improvements now or formerly owned (directly, indirectly, or
beneficially), leased, used, operated or occupied by the Business, that could
reasonably be expected to give rise to any claim, proceeding or action, or to
any liability, under any Environmental Law.

 



pg. 20

 

 

3.20 Permits.

 

Schedule 3.20 contains a complete and accurate list of all Permits obtained or
possessed by the Seller exclusively for the operation of the Business, the date
each Permit was last granted to the Seller and the current term of each Permit.
To the knowledge of the Seller, the Seller has obtained and possesses all
Permits and has made all registrations or filings with or notices to any
Governmental or Regulatory Authority necessary for the lawful conduct of the
Business as presently conducted, or necessary for the lawful ownership of the
Purchased Assets. All such Permits are in full force and effect. The Seller is
in compliance with all such Permits except for such non-compliances that would
not, individually or in the aggregate, have a Material Adverse Effect. No
proceeding to modify, suspend, revoke, withdraw, terminate or otherwise limit
any such Permit is pending or, to the knowledge of the Seller, threatened, and
the Seller does not know of any valid basis for such proceeding.

 

3.21 Absence of Changes.

 

Except as set forth in Schedule 3.21, since June 30, 2019, there has not been a
Material Adverse Change with respect to the Business, no fact, circumstance or
event exists or has occurred which would, individually or in the aggregate,
result in a Material Adverse Change with respect to the Business and, the Seller
has not:

 

  (a) increased the compensation payable (including, but not limited to, wages,
salaries, bonuses or any other remuneration) or to become payable to any
officer, employee or agent of the Business, except for increases consistent with
past practice as to amount and timing;

 

  (b) made any bonus, profit sharing, pension, retirement or insurance payment,
distribution or arrangement to or with any employee, officer, personnel,
consultant or agent of the Business, except for payments that were already
accrued at June 30, 2019 or otherwise due in the ordinary course;

 

  (c) with respect to the Business, entered into, materially amended or become
subject to any contract or agreement outside the ordinary course of business;

 

  (d) permitted any of the Purchased Assets to be subject to any Lien (other
than Permitted Liens);

 

  (e) with respect to the Business, sold, transferred, leased, licensed or
otherwise disposed of any assets or properties except for (i) sales of Inventory
in the ordinary course of business consistent with past practice and (ii) leases
or licenses entered into in the ordinary course of business consistent with past
practice;

 

  (f) with respect to the Business, made any capital expenditure or commitment
therefor in excess of $5,000 individually or $20,000 in the aggregate or
otherwise acquired any assets or properties (other than Inventory in the
ordinary course of business consistent with past practice) or entered into any
contract, agreement, letter of intent or similar arrangement (whether or not
enforceable) with respect to the foregoing;

 

  (g) with respect to the Business, entered into, materially amended or become
subject to any joint venture, partnership, strategic alliance, members’
agreement, co-marketing, co-promotion, co-packaging, joint development or
similar arrangement;

 



pg. 21

 

 

  (h) with respect to the Business, written-off as uncollectible any notes or
Accounts Receivable, except write-offs in the ordinary course of business
consistent with past practice charged to applicable reserves;

 

  (i) with respect to the Business, canceled or waived any claims or rights of
substantial value;

 

  (j) with respect to the Business, made any change in any method of accounting
or auditing practice;

 

  (k) with respect to the Business, paid, discharged, settled or satisfied any
claims, liabilities or obligations (absolute, accrued, asserted or unasserted,
contingent or otherwise), other than payments, discharges or satisfactions in
the ordinary course of business and consistent with past practice of liabilities
reflected or reserved against in the Financial Statements;

 

  (1) with respect to the Business, conducted its cash management customs and
practices (including the collection of receivables and payment of payables)
other than in the ordinary course of business consistent with past practice; or

 

  (m) with respect to the Business, entered into any contract or letter of
intent with respect to (whether or not binding), or otherwise committed or
agreed, whether or not in writing, to do any of the foregoing.

 

3.22 Suppliers and Customers.

 

Schedule 3.22 sets forth the suppliers and customers of the Business for the
period beginning on December 31, 2018 and ending on June 30, 2019]. Except as
set forth in Schedule 3.22, to the knowledge of the Seller, no such supplier or
customer has canceled or otherwise terminated, or threatened to cancel or
otherwise terminate, its relationship with the Business. The Seller has not
received any written notice, and has no reason to believe, that any such
supplier or customer will cancel or otherwise materially and adversely modify
its relationship with the Business either as a result of the transactions
contemplated hereby or otherwise.

 

3.23 Affiliate Transactions.

 

Other than payables for goods and services provided as listed on Schedule 3.23,
as of June 30, 2019, there are no liabilities or obligations between the
Business, on the one hand, and the Seller or any Affiliate of the Seller on the
other hand.

 

3.24 Broker’s or Finder’s Fees.

 

Except as set forth on Schedule 3.24, no agent, broker, Person or firm acting on
behalf of the Seller or any of its Affiliates is, or will be, entitled to any
commission or brokers’ or finders’ fees from the Seller, the Purchaser or from
any of their Affiliates, in connection with any of the transactions contemplated
by this Agreement. Seller shall be solely responsible for the payment of any
compensation that may be due to any party listed on Schedule 3.24, and shall
indemnify, defend and hold harmless Purchaser from any claims from any such
party with respect to the transactions contemplated by this Agreement.

 



pg. 22

 

 

3.25 Product and Service Deliveries.

 

Except as described in Schedule 3.25, the Business does not and has not, since
Seller’s commencement of the Business, designed or manufactured any products
sold to third parties, nor provided any services to third parties.

 

3.26 Export Control Regulations

 

  (a) Schedule 3.26(a) contains a true and complete list of (i) all current and
active import and export licenses issued by the United States government for the
products imported or exported by the Business; (ii) a complete and current
summary of licensing exemptions used by the Business for products being imported
or exported; and (iii) all export related agreements, including, but not limited
to, technical assistance agreements, manufacturing license agreements,
distribution and warehousing agreements with any non-U.S. entity for the
manufacture of export controlled designs or for the transfer of technical
information between the Business and a non-U.S. Person.

 

  (b) Schedule 3.26(b) contains a true and complete list of all voluntary
disclosure made, currently in process or proposed for submission to the U.S.
Government by the Business with respect to import and export matters within the
last four (4) years.

 

  (c) To the knowledge of the Seller, no current or past violation of the
regulations of the United States or of any foreign government as related to the
import or export of the products of the Business has occurred during the last
four (4) years.

 

3.27 Disclaimer. The representations and warranties made by the Seller in this
Article 3 are the sole and exclusive representations and warranties made by the
Seller or any of its Affiliates in connection with the transactions contemplated
by this Agreement. The Seller hereby disclaims any other express or implied
representations or warranties with respect to the Business, the Surefly
Aircraft, or the Purchased Assets. Except for the representations and warranties
made by the Seller in this Article 3, the Purchased Assets are sold on an “as
is, where is” and “with all faults” basis.

 



pg. 23

 

 

ARTICLE 4 – REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser represents and warrants to the Seller and Seller Parent as
follows:

 

4.1 Existence and Good Standing.

 

The Purchaser (i) is a corporation duly organized, validly existing and in good
standing under the laws of the State of New York, (ii) has all requisite
corporate power and authority to own its property and to carry on its business
as now conducted and (iii) is duly qualified to do business and is in good
standing in each jurisdiction in which the character or location of the
properties owned, leased or operated by it or the nature of the business
conducted by it makes such qualification necessary.

 

4.2 Authority and Enforceability.

 

The Purchaser has all necessary corporate power and authority and has taken all
action necessary to authorize, execute and deliver this Agreement and the
Transaction Documents, to consummate the transactions contemplated hereby and
thereby, and to perform its obligations under this Agreement and the Transaction
Documents. No other action on the part of the Purchaser is required to authorize
the execution and delivery of this Agreement and the Transaction Documents and
to consummate the transactions contemplated hereby and thereby. This Agreement
and the Transaction Documents, when delivered in accordance with the terms
hereof, assuming the due execution and delivery of this Agreement and each such
other document by the other parties hereto and thereto, shall have been duly
executed and delivered by the Purchaser and shall be valid and binding
obligations of the Purchaser, enforceable against it in accordance with their
respective terms, except to the extent that their enforceability may be subject
to applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and to general
equitable principles.

 

4.3 Consents and Approvals; No Violations.

 

  (a) The execution and delivery of this Agreement by the Purchaser do not, the
execution and delivery by the Purchaser of the other instruments and agreements
to be executed and delivered by the Purchaser as contemplated hereby will not,
and the consummation by the Purchaser of the transactions contemplated hereby
and thereby will not, result in a violation or breach of, conflict with,
constitute, (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation, payment or acceleration)
under, or result in the creation of any Lien upon any of the properties or
assets of the Purchaser under: (i) any provision of the organizational documents
of the Purchaser; (ii) subject to obtaining and making any of the approvals,
consents, notices and filings referred to in paragraph (b) below, any Law or
Order applicable to the Purchaser or by which any of its properties or assets
may be bound (iii) any contract to which the Purchaser is a party, or by which
any of its properties or assets is bound.

 

  (b) No consent, approval or action of, filing with or notice to any
Governmental or Regulatory Authority or other Person is necessary or required
under any of the terms, conditions or provisions of any Law or Order, any
contract to which the Purchaser is a party or by which any of its properties or
assets is bound, for the execution and delivery of this Agreement and the
Transaction Documents by the Purchaser, the performance by the Purchaser of its
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby and thereby.

 

4.4 Brokers’ or Finders’ Fees.

 

Except as set forth on Schedule 3.24, no agent, broker, Person or firm acting on
behalf of the Purchaser or any of its Affiliates is, or will be, entitled to any
commission or brokers’ or finders’ fees from the Seller, the Purchaser or from
any of their Affiliates, in connection with any of the transactions contemplated
by this Agreement.

 

4.5 Litigation.

 

There is no Proceeding pending or, to the knowledge of Purchaser, threatened,
against the Purchaser or any of its Affiliates challenging the legality,
validity or propriety of this Agreement or the transactions contemplated hereby.
Purchaser is not subject to any Order which may restrict its ability or right to
operate the Business.

 



pg. 24

 

 

ARTICLE 5 – COVENANTS

 

5.1 Public Announcements.

 

Except for the filing of a Form 8-K Current Report with the Securities and
Exchange Commission and the issuance of a mutually agreed-upon press release
disclosing this Agreement and the Closing, neither the Seller and the Seller
Parent, on the one hand, nor the Purchaser, on the other hand, shall, nor shall
any of their respective Affiliates, without the approval of the other party,
issue any press release or otherwise make any public statements with respect to
the transactions contemplated by this Agreement, except as may be required by
applicable law or regulation or by obligations pursuant to any listing agreement
with any national securities exchange.

 

5.2 Notification of Certain Matters.

 

  (a) The Seller shall give prompt written notice to the Purchaser of (i) any
fact or circumstance, or any occurrence or failure to occur of any event of
which the Seller has knowledge, which fact, circumstance, occurrence or failure
causes or, with notice or the lapse of time, would cause any representation or
warranty of the Seller contained in this Agreement to be breached or untrue or
inaccurate in any respect at any time from the date of this Agreement to the
Closing Date and (ii) any failure of the Seller to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by the Seller
under this Agreement.

 

  (b) The Purchaser shall give prompt written notice to the Seller of (i) any
fact or circumstance, or any occurrence or failure to occur of any event of
which the Purchaser has knowledge, which fact, circumstance, occurrence or
failure causes or, with notice or the lapse of time, would cause any
representation or warranty of the Purchaser contained in this Agreement to be
breached or untrue or inaccurate in any respect any time from the date of this
Agreement to the Closing Date and (ii) any failure of the Purchaser to comply
with or satisfy any covenant, condition or agreement to be complied with or
satisfied by the Purchaser under this Agreement.

 

5.3 Access to Records and Personnel.

 

  (a) For a period of six (6) years after the Closing Date, the Seller and its
Representatives will have reasonable access to (including the right to make
copies of) all Books and Records transferred to the Purchaser hereunder, and to
all former personnel of the Business having knowledge with respect thereto, to
the extent that such access may reasonably be required in connection with
matters relating to (i) liabilities of the Seller not assumed by the Purchaser
hereunder, (ii) all matters as to which the Seller is required to provide
indemnification under this Agreement or (iii) the preparation of any Tax returns
required to be filed by the Seller with respect to any periods prior to the
Closing. Such access will be afforded by the Purchaser upon receipt of
reasonable advance notice and during normal business hours, provided such access
does not unduly disrupt the Purchaser’s normal business operations. The Seller
will be solely responsible for any costs or expenses incurred by it pursuant to
this Section 5.3(a). If the Purchaser wishes to dispose of any of such books and
records prior to the expiration of the six-year period, the Purchaser shall,
prior to such disposition, give the Seller a reasonable opportunity, at the
Seller’s expense, to segregate and remove such books and records as the Seller
may select.

 



pg. 25

 

 

For a period of six (6) years after the Closing Date, the Purchaser and its
Representatives will have reasonable access to (including the right to make
copies of) all of the books and records relating solely to the Business which
the Seller or Seller Parent may retain after the Closing Date, excluding
however, personnel records with respect to Business Employees which will be made
available only upon receipt of a written consent from the applicable employee in
a form acceptable to Seller. Such access will be afforded by the Seller and its
Representatives upon receipt of reasonable advance notice and during normal
business hours, provided such access does not unduly disrupt Seller’s normal
business operations. The Purchaser will be solely responsible for any costs and
expenses incurred by it pursuant to this Section 5.7(b). If the Seller wishes to
dispose of any of such books and records prior to the expiration of such
six-year period, the Seller shall, prior to such disposition, give the Purchaser
a reasonable opportunity, at the Purchaser’s expense, to segregate and remove
such books and records (other than personnel records) as the Purchaser may
select.

 

5.4 Employee Matters.

 

Purchaser, Seller Parent and Seller agree to work together to accomplish direct
rollovers of the Transferred Employees’ account balances, including outstanding
loans by Seller’s 401(k) Plan to the Transferred Employees, under Seller’s
401(k) Plan to Purchaser’s 401(k) Plan if such direct rollovers are permissible
under both Seller’s and Purchaser’s respective 401(k) Plans.

 

Purchaser is not assuming, under this Agreement or otherwise, and Seller is and
will remain fully responsible for any obligation, responsibility or liability,
whether contractual or statutory, including but not limited to compliance (if
required) with COBRA, arising out of the termination of employees not hired by
Purchaser. In the case of Transferred Employees, Purchaser is not assuming,
under this Agreement or otherwise, and Seller is and will remain fully
responsible for any obligations, responsibilities or liabilities that relate to
their employment with Seller for the period of time up until the Closing,
including but not limited to any vacation hours accrued under Seller’s vacation
policies prior to the Closing Date except to the extent the liability for such
vacation hours is included in the Accrued Expenses as of the Closing Date.
Seller will be responsible and liable for all workers’ compensation claims made
by Transferred Employees based on occurrences prior to the employees’ respective
dates of hire by Purchaser.

 

5.5 Further Assurances.

 

At any time and from time to time at or after the Closing, the Seller shall, at
the reasonable request of the Purchaser and at the Purchaser’s expense but
without further consideration, execute and deliver any further deeds, bills of
sale, endorsements, assignments, and other instruments of conveyance and
transfer, and take such other actions as the Purchaser may reasonably request in
order (i) to more effectively transfer, convey, assign and deliver to the
Purchaser, and to place the Purchaser in actual possession and operating control
of, and to vest, perfect or confirm, of record or otherwise, in the Purchaser
all right, title and interest in, to and under the Purchased Assets, (ii) to
assist in the collection or reduction to possession of any and all of the
Purchased Assets or to enable the Purchaser to exercise and enjoy all rights and
benefits with respect thereto or (iii) to otherwise carry out the intents and
purposes of this Agreement.

 



pg. 26

 

 

5.6 Intentionally Left Blank.

 

5.7 Confidentiality.

 

  (a) Commencing on the date hereof and continuing for a period of three (3)
years thereafter, (i) the Seller will not, and will cause its Affiliates not to,
divulge, transmit or otherwise disclose (except as legally compelled by court
order, and then only to the extent required, after prompt notice to the
Purchaser of any such order), directly or indirectly, any Confidential
Information with respect to the Business and (ii) the Seller will not, and will
cause its Affiliates not to, use, directly or indirectly, any Confidential
Information for the benefit of anyone other than the Purchaser or the Business.

 

  (b) It is the desire and intent of the parties to this Agreement that the
provisions of this Section 5.7 shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. If any particular provisions or portion of this
Section 5.7 shall be adjudicated to be invalid or unenforceable, this Section
5.7 shall be deemed amended to delete therefrom such provision or portion
adjudicated to be invalid or unenforceable, such amendment to apply only with
respect to the operation of such Section in the particular jurisdiction in which
such adjudication is made.

 

  (c) The parties recognize that the performance of the obligations under this
Section 5.7 by each of the parties is special, unique and extraordinary in
character, and that in the event of the break by the other party of the terms
and conditions of this Section 5.7, the non-breaching party shall be entitled,
if it so elects, to obtain damages for any breach of this Section 5.7 or to
enforce the specific performance thereof by the breaching party and/or its
Affiliates or to seek an injunction or other equitable relief in any court of
competent jurisdiction enjoining any such breach. The parties agree that the
party seeking relief under this Section 5.7 shall not be required to post a bond
or other security in connection with the issuance of any such injunction.

 

5.8 Non-Competition and Non-Solicitation.

 

  (a) In consideration of the purchase of the Purchased Assets by the Purchaser,
the Seller and the Seller Parent agree that from the date of this Agreement
until the second anniversary of the Closing Date, they will not, and shall cause
their Affiliates that they control to not, solicit orders for, offer to sell or
sell, directly or indirectly, the products listed on Schedule 5.8 hereto to the
customers listed on such Schedule 5.8.

 

  (b) It is the desire and intent of the parties to this Agreement that the
provisions of Section 5.8(a) shall be construed narrowly and enforced to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. If any particular provisions or
portion of this Section 5.8(a) shall be adjudicated to be invalid or
unenforceable, this Section shall be deemed amended to delete therefrom such
provision or portion adjudicated to be invalid or unenforceable, such amendment
to apply only with respect to the operation of such Section in the particular
jurisdiction in which such adjudication is made. The parties also recognize that
Seller Parent and its Affiliates design, build and/or operate high performance
battery-electric vehicles and delivery drones for its customers and the
Purchaser acknowledges that the continuation of such businesses (including with
respect to the Horsefly System) in no way shall be limited by this Agreement
except as expressly provided in Section 5.8(a) above.

 



pg. 27

 

 

  (c) The parties recognize that the performance of the obligations under this
Section 5.8 by the Seller and the Seller Parent is special, unique, and
extraordinary in character, and that in the event of the breach by the Seller
and/or the Seller Parent of the terms and conditions of this Section 5.8, the
Purchaser shall be entitled, if it so elects, to obtain damages for any breach
of this Section 5.8, or to enforce the specific performance thereof by such
breaching Seller or Seller Parent or to enjoin such breaching Seller or Seller
Parent from violating the provisions of Section 5.8(a).

 

  (d) The parties acknowledge and agree that damages in the event of a breach of
any of the provisions of Section 5.8 would be difficult, if not impossible, to
ascertain and it is therefore agreed that the Purchaser, in addition to and
without limiting any other remedy or right it may have, shall have the right to
seek an injunction or other equitable relief in any court of competent
jurisdiction enjoining any such breach. The Seller and the Seller Parent further
agree that the Purchaser shall not be required to post a bond or other security
in connection with the issuance of any such injunction.

 

5.9 Use of Name for Transition Period

 

Except as provided in Schedule 5.9, promptly following the Closing, the Business
shall cease in any manner whatsoever to use or display any trade or service
marks, trade or service names, or logos used or held by Seller or Seller Parent
or any confusingly similar mark, name, or logo.

 



pg. 28

 

 

ARTICLE 6 – SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION

 

6.1 Survival of Representations and Warranties; Survival Covenants.

 

  (a) Except as set forth in subparagraph (b) below, the respective
representations and warranties of the Seller, Seller Parent and Purchaser, and
the related indemnification obligations of the Seller, Seller Parent and
Purchaser pursuant to Section 6.2(a) or Section 6.3(a), as applicable, with
respect to any inaccuracy in or breach of any representation or warranty
contained in this Agreement will survive the Closing until the twelve (12) month
anniversary of the Closing Date.

 

  (b) The representations and warranties, and the related indemnification
obligations of the parties pursuant to Section 6.2(a) or Section 6.3(a), as
applicable, with respect to any inaccuracy in or breach of any representation or
warranty contained in:

 

  (i) Section 3.2 (Authority and Enforceability), Section 3.4 (Title), Section
3.24 (Brokers’ or Finders’ Fees), Section 4.2 (Authority and Enforceability) and
Section 4.4 (Brokers’ or Finders’ Fees) will survive the Closing indefinitely.

 

  (ii) Section 3.18 (Employee Plans) will survive the Closing until sixty (60)
days after the expiration of the applicable statute of limitations period (after
giving effect to any waivers and extensions thereof).

 

  (iii) Section 3.19 (Environmental Matters) will survive the Closing until the
third anniversary of the Closing Date.

 

  (c) Except as otherwise specifically provided in this Agreement, all
covenants, agreements and obligations in this Agreement will survive the Closing
indefinitely.

 

6.2 Indemnification by the Seller and Seller Parent.

 

Subject to the limitations set forth in this Article 6, the Seller and Seller
Parent, will jointly and severally indemnify and hold harmless the Purchaser and
its Affiliates, officers, directors, employees, successors and assigns (each, a
“Purchaser Indemnified Party”) from and against any and all Damages asserted
against, resulting to, imposed upon, or incurred or suffered by any Purchaser
Indemnified Party, directly or indirectly, as a result of or arising from any of
the following (each, a “Seller Indemnifiable Claim”):

 

  (a) any inaccuracy in or breach of any of the representations or warranties
made by the Seller in this Agreement or any other Transaction Document;

 

  (b) any breach or non-performance of any covenant, agreement or obligation
(other than the warranties made by Seller in this Agreement or any other
Transaction Document noted in Section 6.2(a) above) to be performed by the
Seller pursuant to this Agreement or any other Transaction Document;

 

  (c) any Retained Liabilities;

 



pg. 29

 

 

  (d) the failure of the parties to comply with any applicable bulk sales or
similar Law, except to the extent of the Assumed Liabilities; and

 

  (e) any obligation to the extent it results from, arises out of or relates to
the breach or non-performance by Seller under any Performance Guaranty Contract
occurring prior to the Closing Date.

 

For purposes of this Agreement “Damages” shall mean all claims, demands, debts,
liabilities, obligations, suits, losses, damages, costs and expenses (including
without limitation reasonable attorneys’, experts’ and consultants’ fees)
suffered or incurred by a party, but excluding incidental, consequential,
special, exemplary or punitive damages or any liability for lost profits or any
damages or liability based on a multiple of profits, multiple of cash flow or
similar valuation methodology.. The amount of indemnifiable Damages shall be
reduced by: any amounts recovered: (i) under applicable insurance policies net
of any costs or expenses incurred in collection thereof including deductibles
and net of any readily determinable applicable premium adjustment; and (ii) from
any other Person alleged to be responsible pursuant to applicable third-party
indemnification or contribution provisions or otherwise.

 

6.3 Indemnification by the Purchaser.

 

Subject to the limitations set forth in this Article 6, the Purchaser will
indemnify and hold harmless the Seller and its Affiliates, officers, directors,
employees, successors and assigns (each, a “Seller Indemnified Party”), and will
reimburse each Seller Indemnified Party, for any Damages asserted against,
resulting to, imposed upon, or incurred or suffered by any Seller Indemnified
Party, directly or indirectly, as a result of any of the following (each, a
“Purchaser Indemnifiable Claim”):

 

  (a) any inaccuracy in or breach of any of the representations or warranties
made by the Purchaser in this Agreement or any other Transaction Document;

 

  (b) any breach or non-performance of any covenant, agreement or obligation to
be performed by the Purchaser pursuant to this Agreement or any other
Transaction Document;

 

  (c) any Assumed Liabilities; and

 

  (d) any liabilities or obligations arising out of the conduct of the Business
after Closing other than with respect to matters described in Section 6.2(e) and
Retained Liabilities.

 

6.4 Exclusive Remedy.

 

The indemnification provided for in this Article 6 shall be the sole and
exclusive remedy of the parties (including all Indemnified Parties) after the
Closing for any inaccuracy of any representation or breach of any warranty,
covenant or agreement contained in this Agreement or any of the Transaction
Documents; provided, however, that (a) the parties may seek equitable or
injunctive relief with respect to a breach of Sections 5.7-5.9 and (b) nothing
in this Agreement shall limit in any way a party’s remedies with respect to
fraud by any other party in connection with this Agreement or the transactions
contemplated hereby or thereby.

 



pg. 30

 

 

6.5 Procedure for Indemnification with Respect to Third-Party Claims.

 

  (a) If the Indemnified Party determines to seek indemnification under this
Article 6 resulting from the assertion of liability by any third party
(including any Governmental Authority), it shall promptly deliver a certificate
to the Indemnifying Party signed by the Indemnified Party (a “Claim Notice”)
stating that Damages exist with respect to indemnification obligations of the
Indemnifying Party set forth in this Article 6, and specifying in reasonable
detail the individual items of such Damages included in the amount so stated,
the date each such item was paid, accrued or alleged, and the nature of the
misrepresentation, breach of warranty, covenant or claim to which such item is
related. The failure to promptly notify the Indemnifying Party will not relieve
the Indemnifying Party of any liability that it may have to any Indemnified
Party, except to the extent that the Indemnifying Party demonstrates that the
defense of such Third-Party Claim is prejudiced by the Indemnified Party’s
failure to deliver such Claim Notice promptly as required above, or the Claim
Notice is delivered after the expiration of the survival periods set forth in
Section 6.1 above. If any such liability is asserted against the Indemnified
Party and the Indemnified Party notifies the Indemnifying Party of such
liability in a timely fashion, the Indemnifying Party shall be entitled, if it
so elects by written notice delivered to the Indemnified Party within thirty
(30) days after receiving the Claim Notice, to assume the defense of such
asserted liability with counsel reasonably satisfactory to the Indemnified
Party, unless the Indemnifying Party fails to provide reasonable assurance to
the Indemnified Party of its financial capacity to assume such defense. If the
Indemnifying Party shall assume the defense of any Third Party Claim, the
Indemnified Party may participate, at his or its own expense, in the defense of
such Third Party Claim; provided, however, that such Indemnified Party shall be
entitled to participate in any such defense with separate counsel at the expense
of the Indemnifying Party if so requested by the Indemnifying Party to
participate; and provided, further, that the Indemnifying Party shall not be
required to pay for more than one such counsel for all Indemnified Parties in
connection with any Third Party Claim. With respect to any assertion of
liability by a third party that results in an Indemnifiable Claim, the parties
shall make available to each other all relevant information in their possession
that is material to any such assertion and otherwise cooperate in the defense of
the Indemnifiable Claim.

 

  (b) If the Indemnifying Party disputes its liability with respect to such
claim, it shall, within sixty (60) days after receiving the Claim Notice with
respect to such claim, give written notice of such dispute to the Indemnified
Party, in which event the parties will endeavor in good faith to agree to
resolve such dispute. If the parties are unable to resolve the claim within
sixty (60) days after the Indemnifying Party delivers such notice, then each of
the parties shall be entitled to pursue all available remedies to prosecute the
alleged Indemnifiable Claim. Pending resolution of any such dispute, the
Indemnified Party shall have the right to defend, compromise or settle such
Indemnifiable Claim at the risk of the Indemnifying Party, but only to the
extent that it is determined that the Indemnified Party is entitled to
indemnification from the Indemnifying Party for such claim under this Article 6
and only if the Indemnifying Party has not assumed the defense of such claim
pursuant to Section 6.5(a). Notwithstanding anything in this Section 6.5 to the
contrary, in the event the Indemnified Party shall in good faith determine that
any claim subject to indemnification hereunder would reasonably be expected to
have a material and adverse affect on the Indemnified Party’s relationship with
any Governmental or Regulatory Authority or the Indemnified Party’s ability to
conduct business, in each case resulting in a Material Adverse Effect, other
than as a result of money damages or other money payments, then the Indemnified
Party shall have the right, at the cost and expense of the Indemnifying Party,
to defend, compromise or settle such Indemnifiable Claim.

 



pg. 31

 

 

  (c) The party controlling the defense of any such action (i) shall keep the
other party informed of the status of such action and the defense thereof, and
shall consider recommendations made by the other party with respect thereto,
(ii) shall not settle any such action without the prior written consent of the
other party which shall not be unreasonably withheld, conditioned or delayed,
and (iii) shall not consent to entry of any judgment or enter into any
settlement that (A) provides for injunctive or other non-monetary relief
affecting the other party, (B) does not include as an unconditional term the
giving by the claimant or the plaintiff to the other party and its Affiliates a
release from all liability in respect of such claim, or (C) includes a finding
or admission by the Seller or the Purchaser, or their Affiliates, of any
violation of applicable Laws or any violation of the rights of any Person.

 

6.6 Procedure for Indemnification with Respect to Non-Third-Party Claims.

 

  (a) In the event that the Indemnified Party asserts the existence of an
Indemnifiable Claim giving rise to Damages (but excluding Indemnifiable Claims
resulting from the assertion of liability by third parties), it shall promptly
deliver a Claim Notice to the Indemnifying Party stating that Damages exist with
respect to indemnification obligations of the Indemnifying Party set forth in
this Article 6, and specifying in reasonable detail the individual items of such
Damages included in the amount so stated, the date each such item was paid,
accrued or arose, and the nature of the misrepresentation, breach of warranty,
covenant or claim to which such item is related. If the Indemnifying Party,
within sixty (60) days after receiving such Claim Notice, has not given written
notice to the Indemnified Party announcing its intent to contest such assertion
by the Indemnified Party, such assertion shall be deemed accepted and the amount
of Indemnifiable Claim shall be deemed a valid Indemnifiable Claim.

 

  (b) If the Indemnifying Party contests the validity of an Indemnifiable Claim
under Section 6.6(a) by giving such written notice to the Indemnified Party
within such 60-day period, then the parties shall endeavor in good faith to
resolve the Indemnifiable Claim. If the parties are unable to resolve the
validity of the Indemnifiable Claim within sixty (60) days after the
Indemnifying Party delivers such notice, then each of the parties shall be
entitled to pursue all available remedies to prosecute the Indemnifiable Claim.

 



pg. 32

 

 

6.7 Limitations on Indemnification.

 

  (a) With respect to the matters described in Section 6.2(a), Seller and Seller
Parent will have no liability with respect to such matters except to the extent
the Purchaser Indemnified Parties have suffered aggregate Damages by reason of
all such breaches in excess of $25,000 (the “Basket”); provided, however, that
(i) the Basket shall not apply breaches of Section 3.2 (Authority and
Enforceability), Section 3.4 (Title), or Section 3.24 (Brokers’ or Finders’
Fees); and (ii) once aggregate claims subject to the Basket have reached the
amount of the Basket, the Purchaser shall be entitled to recover all amounts
beginning with the first dollar of claims.

 

  (b) With respect to the matters described in Section 6.2(a), the aggregate
maximum liability of Seller and Seller Parent shall be $2,000,000 (the
“Liability Cap”); provided, however, that the Liability Cap shall not apply
breaches of Section 3.2 (Authority and Enforceability), Section 3.4 (Title), or
Section 3.24 (Brokers’ or Finders’ Fees), as to which Seller and Seller Parent’s
aggregate maximum liability shall be equal to the Purchase Price.

 

  (c) Purchaser, Seller, and Seller Parent shall cooperate with each other with
respect to resolving any claim for Damages with respect to which one party is
obligated to indemnify the other party hereunder, including by making
commercially reasonably efforts to mitigate or resolve any such claim for
Losses.

 



pg. 33

 

 

ARTICLE 7 – MISCELLANEOUS

 

7.1 Expenses.

 

Whether or not the transactions contemplated by this Agreement are consummated,
the parties hereto shall pay all of their own expenses relating to the
transactions contemplated by this Agreement, including the fees and expenses of
their respective counsel and financial advisers.

 

7.2 Governing Law.

 

The interpretation and construction of this Agreement, and all matters relating
hereto, shall be governed by the laws of the State of New York applicable to
agreements executed and to be performed solely within such State.

 

7.3 Table of Contents; Captions.

 

The table of contents and the Article and Section captions used herein are for
reference purposes only, and shall not in any way affect the meaning or
interpretation of this Agreement.

 

7.4 Notices.

 

Any notice or other communication required or permitted under this Agreement
shall be deemed to have been duly given (i) three (3) Business Days following
deposit in the mails if sent by registered or certified mail, postage prepaid,
(ii) when sent prior to 5 PM, Eastern time, on any Business Day, if sent by
facsimile transmission, if receipt thereof is confirmed by telephone, (iii) when
delivered, if delivered personally to the intended recipient and (iv) two (2)
Business Days following deposit with a nationally recognized overnight courier
service for next Business Day delivery, in each case addressed as follows:

 

(a) if to the Seller and/or the Seller Parent, a single notice addressed to:

 

Workhorse Group Inc.

100 Commerce Drive

Loveland, Ohio 45140

Telephone: 513-360-4704

Facsimile:

Attn: CFO

 

(b) and if to the Purchaser a single notice addressed to

 

Moog Inc.

Aircraft Group

Seneca & Jamison, Plant 1

East Aurora, NY 14052

Telephone: (716) 652-2000

Facsimile: (716) 687-4736

Attn: Group President – Aircraft

 

Or such other address or number as shall be furnished in writing by any such
party.

 

pg. 34

 

 

7.5 Assignment; Parties of Interest.

 

This Agreement may not be transferred, assigned, pledged or hypothecated by any
party hereto without the express written consent of the other party hereto,
other than by operation of law; provided, however, that the Purchaser may assign
its rights, interests and obligations hereunder to any direct or indirect wholly
owned subsidiary or to any Affiliate; provided, further, that if the Purchaser
makes any assignment referred to above, the Purchaser shall remain liable under
this Agreement. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns.

 

7.6 Counterparts; Facsimile Signatures.

 

This Agreement may be executed in two (2) or more counterparts, all of which
taken together shall constitute one (1) instrument. The parties agree that this
Agreement may be executed by facsimile transmission and that the reproduction of
signatures by facsimile or similar device shall be treated as binding as if
originals, and each party agrees and undertakes to provide the other party with
a copy of the Agreement bearing original signatures forthwith upon demand by the
other party.

 

7.7 Entire Agreement; Amendments.

 

This Agreement, including the other documents referred to herein which form a
part hereof, contains the entire understanding of the parties hereto with
respect to the subject matter contained herein and therein. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter. This Agreement may not be changed, and any of
the terms, covenants, representations, warranties and conditions cannot be
waived, except pursuant to an instrument in writing signed by the Purchaser, the
Seller and the Seller Parent or, in the case of a waiver, by the party waiving
compliance.

 

7.8 Severability.

 

If any term, provision, agreement, covenant or restriction of this Agreement is
held by a court of competent jurisdiction or other authority to be invalid, void
or unenforceable, the remainder of the terms, provisions, agreements, covenants
and restrictions of this Agreement shall remain in full force and effect and
shall in no way be affected, impaired or invalidated so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party hereto. Upon such a determination, the
parties shall negotiate in good faith to modify this Agreement so as to affect
the original intent of the parties as closely as possible in a reasonably
acceptable manner in order that the transactions contemplated hereby may be
consummated as originally contemplated to the fullest extent possible.

 

7.9 Independence of Covenants and Representations and Warranties.

 

All covenants hereunder shall be given independent effect so that if a certain
action or condition constitutes a default under a certain covenant, the fact
that such action or condition is permitted by another covenant shall not affect
the occurrence of such default, unless expressly permitted under an exception to
such initial covenant. In addition, all representations and warranties hereunder
shall be given independent effect so that if a particular representation or
warranty.

 



pg. 35

 

 

7.10 Third-Party Beneficiaries.

 

Each party hereto intends that this Agreement shall not benefit or create any
right or cause of action in or on behalf of any Person other than the parties
hereto.

 

7.11 No Strict Construction.

 

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event any ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by all parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.

 

7.12 Dispute Resolution.

 

Any and all disputes arising under this Agreement will be settled by arbitration
in Pittsburgh, Pennsylvania administered by the American Arbitration Association
(the “AAA’) and conducted pursuant to the Commercial Arbitration Rules (the
“Rules”) of the AAA before a single arbitrator experienced in the matters at
issue and chosen by (a) agreement of the parties, or if the parties cannot agree
then (b) pursuant to the Rules. The parties may further modify the Rules by
mutual written agreement. Arbitration may be commenced at any time by a party by
giving written notice to the other party that such dispute has been referenced
to arbitration under this provision. If selected through the AAA, the arbitrator
will be selected by the joint agreement of the parties or pursuant to the Rules
from the panels of arbitrators maintained by the AAA. The arbitrator may award
damages and/or injunctive relief but in no event will the arbitrator have the
authority to award punitive or exemplary damages. Any award rendered by the
arbitrator will be conclusive and binding upon the parties; provided, however,
that any such award will be accompanied by a written opinion of the arbitrator
giving the reasons for the award. This provision for arbitration will be
specifically enforceable by the parties and the decision of the arbitrator in
accordance herewith will be final and binding and there will be no rights of
appeal therefrom. Any court having jurisdiction may enter judgment on the
arbitrator’s award. Each party will pay its own expenses of the arbitration and
the expenses of the arbitrator will be equally shared; provided, however, that
if in the opinion of the arbitrator any claim for direct loss or indemnification
or any defense or objection thereto was unreasonable, the arbitrator may assess,
as part of the arbitrator’s award, all or any part of the arbitration expenses
of the other party (including reasonable attorneys’ fees) and of the arbitrator
against the party raising such unreasonable claim, defense or objection.

 

7.13 Joint and Several Liability.

 

The liability of Seller and Seller Parent hereunder shall be joint and several,
and each shall be fully responsible for the other’s performance.

 

(Signature Page Follows)

 



pg. 36

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused its corporate name to
be hereunto subscribed by its officer thereunto duly authorized all as of the
day and year first above written.

 

SELLER: Surefly Inc.   Workhorse Group Inc.           By: /s/ Duane Hughes   By:
/s/ Duane Hughes Name: Duane Hughes      Name: Duane Hughes Title: CEO   Title:
CEO           PURCHASER: MOOG Inc.                 By: /s/ Mark Trabert        
Name: Mark Trabert       Title: President, Aircraft Group      

 

pg. 37

 

 

Exhibit 1.1.mm.1

 

Bill of Sale

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



pg. 38

 

 

Bill of Sale

 

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, SUREFLY, INC., a Delaware corporation (“Surefly”)and
WORKHORSE GROUP INC., a Nevada corporation (“Workhorse Parent”; together with
Surefly, hereinafter collectively referred to as “Sellers”), do hereby grant,
bargain, transfer, sell, assign, convey and deliver to MOOG INC., a New York
corporation (“Buyer”), all of their right, title, and interest in and to the
Tangible Personal Property, as such term is defined in the Asset Purchase
Agreement dated as of September 25, 2019, (the “Purchase Agreement”), by and
among Sellers and Buyer, to have and to hold the same unto Buyer, its successors
and assigns, forever.

 

Buyer acknowledges that Sellers make no representation or warranty with respect
to the assets being conveyed hereby except as specifically set forth in the
Purchase Agreement.

 

Sellers for themselves, their successors and assigns, hereby covenant and agrees
that, at any time and from time to time upon the written request of Buyer,
Sellers will do, execute, acknowledge, and deliver or cause to be done,
executed, acknowledged, and delivered, all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney, and assurances as may
be reasonably required by Buyer in order to assign, transfer, set over, convey,
assure, and confirm unto and vest in Buyer, its successors and assigns, title to
the assets sold, conveyed, and transferred by this Bill of Sale ‌

 

IN WITNESS WHEREOF, Sellers have duly executed this Bill of Sale as of [DATE].

 

Surefly Inc.   Workhorse Group Inc.           By:                   By:
                          Name:   Name:           Title:   Title:

 

pg. 39

 

 

Exhibit 1.1.mm.2

 

The Loveland Lease

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



pg. 40

 

 

LEASE AGREEMENT

 

This real property Lease Agreement (the “Lease” or “Agreement”) is entered into
as of _____________, 2019 (the “Effective Date”) between Moog Inc., a New York
corporation, with its office at 7021 Seneca Street, Elma, NY 14052 (hereinafter
referred to as “Lessee “) and WORKHORSE GROUP INCORPORATED, a Nevada corporation
(“Lessor”). Lessee and Lessor, being hereinafter referred to collectively as the
“Parties” and each individually as a “Party”), with reference to the following
facts:

 

A. Contemporaneously with this Agreement, the Parties have entered into a
transaction pursuant to which: Lessee has purchased from Lessor all of the
assets related to an aerial vehicle known as Surefly pursuant to an Asset
Purchase Agreement of even date herewith (the “APA”); and     B. Lessor and
Lessee desire to make certain real property owned by Lessor available for lease
by Lessee in order to conduct the businesses and other activities contemplated
by the APA, the IP License and the JDA.

 

Now therefore, in consideration of the mutual premises and covenants herein
contained, and other valuable consideration, the Parties hereto agree as
follows:

 

ARTICLE 1. Grant and Term

 

1.01. Grant. Lessor, for and in consideration of the rents herein reserved and
of the covenants and agreements herein contained on the part of the Lessee to be
performed, hereby leases to Lessee, and Lessee hereby lets from Lessor, a
portion of the real estate located at 100 Commerce Boulevard, Loveland, Ohio
45140 and legally described on Exhibit A which is attached hereto and
incorporated herein by reference (“Property”), described as approximately 2,300
square feet of the improvements currently located on the Property and consisting
of the area covered by 3x3 concrete tiles, as well as some miscellaneous rack
space and office space to be assigned by Lessor in its sole discretion, together
with all appurtenances belonging to or in any way pertaining to the portion of
the real estate being leased (such real estate, improvements, and appurtenances
hereafter sometimes jointly or severally, as the context requires, referred to
as “leased Premises” or “Premises”). The Premises is being delivered by Lessor,
and accepted by Lessee, in an “AS IS” WHERE IS, and WHITH ALL FAULTS” condition
and Lessor is not obligated to perform any work, repairs, or maintenance to the
Premises prior to, or after delivery of, the Premises to Lessee.

 

1.02. Term. This Lease shall commence on _______________ (“Commencement Date”);
however, the obligations of Lessee hereunder shall commence upon the Effective
Date. This Lease shall be on a month-to-month basis starting on the Commencement
Date, unless sooner terminated as set forth herein. Either Party may terminate
this Lease by providing the other with a 30 day notice of termination. If Lessor
gives possession prior to the commencement of the term to enable Lessee to fit
the leased Premises to Lessee’s use, such occupancy shall be subject to all the
terms and conditions of this Lease.

 



pg. 41

 

 

ARTICLE 2. Purpose

 

2.01. Use. The leased Premises shall be used and occupied only for the purpose
the businesses and other activities contemplated by the APA as well as any
future business arrangements entered into between Lessor and Lessee.

 

2.02. Uses prohibited. Except as otherwise specifically addressed in this Lease,
Lessee shall not permit the leased Premises to be used in any manner that would
render the insurance thereon void or the insurance risk more hazardous. Lessee
shall not use or occupy the leased Premises, or permit the leased Premises to be
used or occupied, contrary to any statute, rule, order, ordinance, requirement,
or regulation applicable thereto, or in any manner that would violate any
certificate of occupancy affecting the same, or that would cause structural
injury to the improvements, or cause the value or usefulness of the leased
Premises, or any part thereof, to diminish, or that would constitute a public or
private nuisance or waste.

 

If the use of the leased Premises should at any time during the Lease term be
prohibited by law or ordinance or other governmental regulation, or prevented by
injunction, this Lease shall not be thereby terminated, nor shall Lessee be
entitled by reason thereof to surrender the leased Premises or to any abatement
or reduction in rent, nor shall the respective obligations of the parties hereto
be otherwise affected.

 

ARTICLE 3. Rent

 

Beginning with the commencement date, Lessee shall pay to Lessor, as rent for
the leased Premises, at such place or places as Lessor may designate in writing
from time to time, and in default of such designation then at the office of the
Lessor, a monthly rent of $2,190.00 payable on the first day of the month
(“Rent”). All payments of rent shall be made without deduction, setoff,
discount, or abatement in lawful money of the United States. Each and every
installment of rent that shall not be paid when due shall bear interest at the
rate of eighteen percent (18%) per annum from the date when the same is payable
under the terms of this Lease until the same shall be paid.

 

ARTICLE 4. Impositions

 

The rent described about shall be the only amount payable by Lessee to Lessor
hereunder. Without limiting the foregoing, Lessor shall responsible for the
payment of all taxes and assessments, general and special, water rates and all
other impositions, (hereafter impositions) ordinary and extraordinary, of every
kind and nature whatsoever, which may be levied, assessed, or imposed upon the
leased Premises, or any part thereof, or upon any improvements at any time
situated thereon, accruing or becoming due and payable during the term of the
Lease. Lessor shall also be responsible for providing all utilities to the
Premises, including without limitation electricity, water, waste water disposal,
heating, cooling and ventilation.

 



pg. 42

 

 

ARTICLE 5. Insurance

 

5.01 Lessee’s Insurance. Lessee shall keep in force at its own expense, so long
as this Lease remains in effect the following, naming Lessor as a named insured:
(a) commercial general liability insurance, including insurance against assumed
or contractual liability under this Lease, with respect to the Premises, to
afford protection with limits, per occurrence, of not less than Two Million
Dollars ($2,000,000), combined single limit, with respect to bodily injury and
death and property damage, (b) all-risk property and casualty insurance,
including theft, written at replacement cost value and with replacement cost
endorsement, covering all of Lessee’s personal property in the Premises and all
improvements to the Premises by or on behalf of Lessee; (c) if, and to the
extent, required by law, workers compensation or similar insurance offering
statutory coverage and containing statutory limits; (d) business interruption
insurance in an amount sufficient to reimburse Lessee for loss of earnings
attributable to prevention of access to the Premises for a period of at least
twelve (12) months; and (e) Comprehensive Automobile liability insurance
insuring bodily injury and property damage arising from all owned, non-owned and
hired vehicles, if any, with minimum limits of $1,000,000 combined single limit,
per accident. Such policies shall be maintained in companies and in form
reasonably acceptable to Lessor and shall be written as primary policy
coverage.  Lessee shall deposit the evidence of such required insurance with
Lessor prior to the Commencement Date, which certificates shall name Lessor or
its designee and, at the request of Lessor, its mortgagees, as named insureds
and shall also contain a provision stating that such policy or policies shall
not be canceled except after thirty (30) days’ written notice to Lessor or its
designees unless the cause for cancellation is non-payment, in which case only
ten (10) days’ written notice shall be required.; except, however, with respect
to Lessee’s all-risk property and casualty insurance referenced in (ii) above
covering Lessee’s personal property in the Premises, the aforementioned parties
shall not be named as additional insured.  All such policies of insurance shall
be effective as of the date Lessee occupies the Premises and shall be maintained
in force at all times during the Term of this Lease and all other times during
which Lessee shall occupy the Premises. 

 

5.02. Lessor’s Insurance. Lessor shall keep in force at its own expense (a)
contractual and comprehensive general liability insurance, including commercial
general liability and property damage, with a minimum combined single limit of
liability of Two Million Dollars ($2,000,000.00) for bodily injuries or death of
persons occurring in or about the Building and Premises, and (b) all-risk
property and casualty insurance written at replacement cost value covering the
Building and all of Lessor’s improvements in and about same, including, but not
limited to, the structure located thereon.

 

5.03. Waiver of Subrogation. Each party hereto waives claims arising in any
manner in its favor and against the other party and agrees that neither party
hereto shall be liable to the other party or to any insurance company (by way of
subrogation or otherwise) insuring the other party for any loss or damage to the
Building, the Premises or other tangible property, or any resulting loss of
income, or losses under worker’s compensation laws and benefits, or against
liability on or about the Building, even though such loss or damage might have
been occasioned by the negligence of such party, its agents or employees, but
only if any such loss or damage is covered by insurance benefiting the party
suffering such loss or damage as was required to be covered by insurance carried
pursuant to this Lease. Lessor shall cause each insurance policy carried by it
insuring against liability on or about the Building or insuring the Premises and
the Building or income resulting therefrom against loss by fire or any of the
casualties covered by the all-risk insurance carried by it hereunder to be
written in such a manner as to provide that the insurer waives all right of
recovery by way of subrogation against Lessee in connection with any loss or
damage covered by such policies.  Lessee shall cause each insurance policy
carried by it insuring against liability or insuring the Premises (including the
contents thereof and Lessee’s Improvements installed therein by Lessee or on its
behalf) against loss by fire or any of the casualties covered by the all-risk
insurance required hereunder to be written in such a manner as to provide that
the insurer waives all right of recovery by way of subrogation against Lessor in
connection with any loss or damage covered by such policies. 

 



pg. 43

 

 

ARTICLE 6. Damage or Destruction

 

6.01. Property -- Loss, Damage. Lessor its agents and employees shall not be
liable to Lessee for (i) any damage or loss of property of Lessee placed in the
custody of persons employed to provide services for or stored in or about the
Premises, unless such damage or loss is the result of the negligence of Lessor,
(ii) any injury or damage to persons, property or the business of Lessee
resulting from a latent defect in or material change in the condition of the
Premises, and (iii) interference with the light, air, or other incorporeal
hereditaments of the Premises. In case of partial damage to the Premises by fire
or other casualty insured against by Lessor, Lessee shall give immediate notice
thereof to Lessor, who shall thereupon cause damage to all property owned by
Lessor to be repaired within reasonable time at the expense of Lessor to the
extent the loss is sufficiently covered by applicable insurance, due allowance
being made for reasonable delay which may arise by reason of adjustment of loss
under insurance policies on the part of Lessor and/or Lessee, and for reasonable
delay on account of “labor troubles” or any other cause beyond Lessor’s control,
and to the extent that the Premises is rendered untenantable the rent shall
proportionately abate from the date of such casualty, provided the damage above
mentioned occurred without the fault or neglect of Lessee, Lessee’s servants,
employees, licensees, invitees, agents, or visitors.  If such partial damage is
due to the fault or neglect of Lessee, or Lessee’s servants, employees,
licensees, agents, invitees, or visitors, the damage shall be repaired by Lessor
only to the extent of Lessor’s insurance coverage, but there shall be no
reduction, apportionment, or abatement of rent.  In the event the damage shall
be so extensive to the whole of the improvements on the Premises as to render it
uneconomical, in Lessor’s sole discretion, to restore for its present uses and
Lessor shall decide not to repair or rebuild the improvements on the Premises,
this Lease, at the option of Lessor, shall be terminated upon written notice to
Lessee and the rent shall, in such event, be paid to or adjusted as of the date
of such damage, and the terms of this Lease shall expire by lapse of time and
conditional limitation upon the third day after such notice is mailed, and
Lessee shall thereupon vacate the Premises and surrender the same to Lessor, but
no such termination shall release Lessee from any liability to Lessor arising
from such damage or from any breach of the obligations imposed on Lessee
hereunder, or from any obligations accrued hereunder prior to such termination.

 

ARTICLE 7. Condemnation

 

7.01. Taking of whole. If the whole of the leased Premises, or so much thereof,
including a portion of the improvements, shall be taken or condemned for a
public or quasipublic use or purpose by any competent authority and as a result
thereof the balance of the leased Premises cannot be used for the same purpose
as expressed in Article 2, then, and in either of such events, the Lease term
shall terminate when possession of the leased Premises shall be so taken and
surrendered, and any award, compensation, or damages (hereafter award), shall be
paid to and be the sole property of Lessor, whether such award shall be made as
compensation for diminution of the value of the leasehold or the fee of the
leased Premises or otherwise, and Lessee hereby assigns to Lessor all of
Lessee’s right, title, and interest in and to any and all such award. Lessee
shall continue to pay rent until the Lease term is terminated and any taxes
and/or insurance premiums paid by Lessee, or any tax and insurance premium
deposits with Lessor, shall be adjusted between the parties.

 



pg. 44

 

 

7.02. Partial taking. If less than the whole of the leased Premises shall be so
taken or condemned, and as a result thereof the balance of the leased Premises
can be used for the same purpose as expressed in Article 2, this Lease shall not
terminate and Lessee, at Lessee’s sole cost and expense, shall repair and
restore the leased Premises and all improvements thereon. Lessor shall receive
and hold in trust the amount of the award relating to the improvements and shall
disburse such award to apply on the cost of such repair or restoration as the
same is incurred If Lessee does not make adequate repairs to the remainder of
the improvements within a reasonable period after such taking or condemnation,
not to exceed 180 days, then, in addition to whatever other remedies are
available to Lessor, Lessor may retain the entire award or the balance thereof
remaining in the custody of the Lessor, and apply the same towards and damages
resulting from the failure of Lessee to comply with the provisions of this
Section. Any portion of such award as may not have to be expended for such
repair or restoration shall be paid to Lessor. There shall be no abatement or
reduction in any rental because of such taking or condemnation.

 

ARTICLE 8. Maintenance and Repairs

 

8.01. Maintenance. Lessee shall keep and maintain the entire leased Premises,
area in good condition and repair, including any necessary replacements, and in
full compliance with all governmental laws and regulations in force. Lessee
shall further keep and maintain all improvements situated, at any time, upon the
leased Premises, safe, secure, and clean. .

 

8.02. Alterations. Lessee shall not create any openings in the roof or exterior
walls, nor shall Lessee make any alterations or additions to the leased Premises
without the prior written consent of Lessor. Lessee shall make all additions,
improvements, alterations, and repairs on the leased Premises and on and to the
appurtenances and equipment thereof, required by any governmental authority or
that may be made necessary by the act or neglect of any person, firm, or
corporation (public or private), including supporting the streets and alleys
adjoining the leased Premises.

 

ARTICLE 9. Assignment and Subletting

 

9.01. Consent required. Lessee shall not, without Lessor’s, and any applicable
mortgagee’s, prior written consent, do any of the following:

 

1. Assign, convey, or mortgage this Lease or any interest under it;

 

2. Allow any transfer thereof or any lien upon Lessee’s interest by operation of
law;

 

3. Sublet the leased Premises or any part thereof; or

 

4. Permit the use or occupancy of the leased Premises or any part thereof by
anyone other than Lessee.

 

Lessor agrees that it will not unreasonably withhold its consent to any
assignment or sublease, provided that if Lessee requests Lessor’s consent to a
sublease of the entire leased Premises, Lessor may, in lieu of granting such
consent or reasonably withholding the same, terminate this Lease, effective on
the commencement date specified in the sublease to which Lessor’s consent was
requested. No permitted assignment or subletting shall relieve Lessee of
Lessee’s covenants and agreements hereunder and Lessee shall continue to be
liable as a principal and not as a guarantor or surety, to the same extent as
though no assignment of subletting had been made.

 



pg. 45

 

 

9.02. Merger or consolidation. Lessee may not, without Lessor’s consent, assign
this Lease to any corporation resulting from a merger or consolidation.

 

9.03. Other transfer of Lease. Lessee shall not allow or permit any transfer of
this Lease, or any interest hereunder, by operation of law, or convey, mortgage,
pledge, or encumber this Lease or any interest herein.

 

9.04. Terms of this Section Material. Lessee acknowledges that the terms of this
Section 9 are material in nature and any failure to strictly adhere to the
requirements of this Section, at Lessor’s discretion, will constitute a material
breach of this Lease.

 

ARTICLE 10. Liens and Encumbrances

 

10.01. Encumbering title. Lessee shall not do any act that shall in any way
encumber the title of Lessor in and to the leased Premises, nor shall the
interest or estate of Lessor in the leased Premises be in any way subject to any
claim by way of lien or encumbrance, whether by operation of law or by virtue of
any express or implied contract by Lessee. Any claim to, or lien upon, the
leased Premises arising from any act or omission of Lessee shall accrue only
against the leasehold estate of Lessee and shall be subject to and subordinate
to the paramount title and rights of Lessor in and to the leased Premises.

 

10.02. Liens and right to contest. Lessee shall not permit the leased Premises
to become subject to any mechanic’s, laborer’s, or materialman’s lien on account
of labor or material furnished to Lessee or claimed to have been furnished to
Lessee in connection with work of any character performed or claimed to have
been performed on the leased Premises by, or at the direction or sufferance of,
Lessee, provided that Lessee shall have the right to contest in good faith and
with reasonable diligence the validity of any such lien or claimed lien if
Lessee shall give to Lessor such security as may be deemed satisfactory to
Lessor to insure payment thereof and to prevent any sale, foreclosure, or
forfeiture of the leased Premises by reason of nonpayment thereof, and provided
further that, on final determination of the lien or claim for lien, Lessee shall
immediately pay any judgment rendered, with all proper costs and charges, and
shall have the lien released and any judgment satisfied. Lessee providing a bond
to remove any lien from the Premises shall be considered adequate security under
this Section 10.02 of the same is provided within 21 days of the filing of any
lien.

 



pg. 46

 

 

ARTICLE 11. Not used.

 

ARTICLE 12. Indemnification

 

By Lessee. Lessee will indemnify, defend, and hold harmless Lessor and Lessor’s
agents (and Lessor’s beneficiary or beneficiaries if Lessor is a land trustee)
from and against all liabilities, obligations, claims, damages, penalties,
causes of action, costs, and expenses (including, without limitation, reasonable
attorney fees and expenses of counsel of Lessor’s choice) imposed upon or
incurred by or asserted against Lessor by reason of (a) Any accident, injury to,
or death of persons or loss of or damage to property occurring on or about the
leased Premises or any part thereof or the adjoining properties, sidewalks,
curbs, streets, or ways; (b) Any failure on the part of Lessee to perform or
comply with any of the terms of this Lease; (c) Performance of any labor or
services or the furnishing of any materials or other property in respect of the
leased Premises or any part thereof; or (d) Any and all “Environmental damages”
(as hereinafter defined) which arise from: the presence upon, about or beneath
the Premises of any “Hazardous Materials” (as hereinafter defined) if such
Hazardous Material was released, brought upon, stored, produced, emitted,
disposed of or used upon, about or beneath the Premises by Lessee, its agents,
employees, contractors or invitees, or any agents, employees, contractors or
invitees of any permitted sublessee or assignee of Lessee, or of any chemical
substance requiring remediation under any federal, state or local statute,
regulation, ordinance or policy For the purpose of this Lease, “Hazardous
Materials” shall mean any substance or material: (i) containing gasoline or oil
or any other petroleum product, asbestos, any radioactive material or any
polychlorinated biphenyl; (ii) that is defined or termed as a “hazardous
substance” or “hazardous waste” as defined by any existing federal, state or
local law, statute, regulation code or authority; or (iii) the use, disposal,
storage, handling or generation of which is otherwise restricted, governed or
regulated by any federal, state or local law, statute, regulation, code or
authority intended to protect the environment or public health. “Environmental
Damages” shall mean: (i) all claims, judgments, damages, penalties, fines,
costs, liabilities and losses (including, without limitation, diminution in the
value of the Premises, damages for the loss or restriction on use of rentable or
usable space or of any amenity of the Premises and from any adverse impact on
Lessor’s marketing of space); (ii) all sums paid for settlement of claims,
attorneys’ fees, consultants’ fees and expert’s fees; and (iii) all costs
incurred by Lessor in connection with the investigation of Hazardous Material
(as defined herein) upon, about or beneath the Premises, the preparation of any
feasibility studies or reports and the performance of any cleanup, remediation,
removal or restoration work required by any federal, state or local governmental
agency or political subdivision necessary for Lessor make full economic use of
the Premises, or otherwise required under this Lease. Lessee’s obligations under
this Section shall survive the expiration of this Lease. Notwithstanding any
other obligation of Lessee to indemnify Lessor pursuant to this Lease, Lessee
shall, at its sole cost and expense, promptly take all actions required by any
federal, state or local government agency or political subdivision or necessary
for Lessor to make full economic use of the Premises, which requirements or
necessity arise from the presence upon, about or beneath the Premises of any
Hazardous Materials (as defined in this Lease), if such Hazardous Material was
released, brought upon, stored, produced, emitted, disposed of or used upon,
about or beneath the Premises by Lessee, its agents, employees, contractor or
invitee, or any agent, employee, contractor or invitee of any permitted
sublessee or assignee of Lessee. Such actions shall include, but not be limited
to, the investigation of the environmental condition of the Premises, the
preparation of any feasibility studies or reports and the performance of any
cleanup, remedial, removal or restoration work. Lessee shall take all actions
necessary to restore the Premises to the condition existing prior to the
introduction of the Hazardous Material upon, about or beneath the Premises,
notwithstanding any lesser standard of remediation allowable under applicable
law or governmental policies. Lessee shall nevertheless obtain Lessor’s approval
prior to undertaking any activities required by this Section, which approval
shall not be unreasonably withheld so long as such actions would not potentially
have a material long-term or short-term effect on the Premises. The obligations
of Lessee pursuant to this Section shall not apply to situations where Hazardous
Materials are released, brought upon, stored, produced, emitted, disposed of or
used upon, about or beneath the Premises at a time or times other than during
the term of this Lease except where such event occurs as a result of the acts or
omissions of Lessee, its agents, employees, contractors or invitees or as a
result of the acts or omissions of any agent, employee, contractor or invitee of
any permitted sublessee or assignee of Lessee. Lessee’s obligations under this
Section shall survive the expiration of this Lease.(b) By Lessor. Lessor shall
indemnify, defend and hold Lessee harmless from any Environmental Damages
arising from Lessor’s ownership or operation of the Building and the Premises
prior to, during (with respect to the Property other than the Premises) or
following the term of this Lease so long as such Environmental Damages are not
the result of Lessee’s conduct at the Premises or Building..

 



pg. 47

 

 

(c) In case any action, suit or proceeding is brought against Lessor and/or
Lessor’s agents (and/or Lessor’s beneficiary or beneficiaries if Lessor is a
land trustee) by reason of any such occurrence, Lessee will, at Lessee’s
expense, resist and defend such action, suit, or proceeding, or cause the same
to be resisted and defended by legal counsel selected by Lessor.

 

ARTICLE 13. Inspection

 

Lessor, or Lessor’s agent, may enter the leased Premises at any time for the
purpose of inspecting same, or of making repairs that Lessee may neglect or
refuse to make in accordance with the covenants and agreements of this Lease,
and also for the purpose of showing the leased Premises to persons wishing to
purchase the same, or at any time within one year prior to the expiration of the
Lease term, to persons wishing to rent the leased Premises, or to any of
Lessor’s lenders or mortgage holders or prospective lenders or mortgage holders.
Lessee shall, within one year prior to the expiration of the Lease term, permit
the usual notice of “To Let” or “For Sale” to be placed on the leased Premises
and to remain thereon without molestation.

 

ARTICLE 14. Quiet Enjoyment

 

So long as Lessee is not in default under the covenants and agreements of this
Lease, Lessee’s quiet and peaceable enjoyment of the leased Premises shall not
be disturbed or interfered with by Lessor or by any person claiming by, through,
or under Lessor. Quiet Enjoyment, under this paragraph, shall refer solely to
Lessee’s right to possess and use the Premises pursuant to this Lease.

 

ARTICLE 15. Subordination or Superiority

 

This Lease is subject to all Subordination, Non-disturbance and Attornment
Agreement between Lessor and any of Lessor’s lenders or mortgage holders. Lessee
agrees to execute all Subordination, Non-disturbance and Attornment Agreements
tendered by Lessor or its lenders or mortgage holders within 7 business days of
receipt of the same.

 



pg. 48

 

 

ARTICLE 16. Surrender of Premises

 

16.01. Surrender. Upon the termination of this Lease, whether by forfeiture,
lapse of time or otherwise, or upon the termination of Lessee’s right to
possession of the leased Premises, Lessee will at once surrender and deliver up
the leased Premises, together with all improvements thereon, to Lessor in good
condition and repair, reasonable wear and tear excepted. Such improvements shall
include all plumbing, lighting, electrical, heating, cooling and ventilating
fixtures and equipment, and other articles of personal property used in the
operation of the leased Premises (as distinguished from operations incident to
the business of Lessee), together with all duct work. All additions, hardware,
nontrade fixtures, and all improvements, temporary or permanent, in or upon the
leased Premises placed there by Lessee shall become Lessor’s property and shall
remain upon the leased Premises upon such termination of this Lease by lapse of
time or otherwise, without compensation, allowance, or credit to Lessee, unless
Lessor requests their removal in writing at or before the time of such
termination of this Lease. If Lessor so requests removal of any additions,
hardware, nontrade fixtures, and or improvements and Lessee does not make such
removal by the termination of this Lease or within fifteen days after such
request, whichever is later, Lessor may remove and deliver the same to any other
place of business of Lessee or warehouse, and Lessee shall pay the cost of such
removal, delivery, and warehousing to Lessor on demand.

 

16.02. Trade fixtures. Upon the termination of this Lease and absent a default,
Lessee may remove Lessee’s trade fixtures and all of Lessee’s personal property
and equipment other than such personal property and equipment as are referred to
in Paragraph 16.01, provided that Lessee shall repair any injury or damage to
the leased Premises that may result from such removals. If Lessee does not
remove Lessee’s furniture, machinery, trade fixtures, and all other items of
personal property of every kind and description from the leased Premises prior
to the end of the term, however, ended, Lessor may, at Lessor’s option, remove
the same and deliver them to any other place of business of Lessee or warehouse
the same, and Lessee shall pay the cost of such removal, including the repair of
any injury or damage to the leased Premises resulting from such removal,
delivery, and warehousing to Lessor on demand, or Lessor may treat such property
as having been abandoned or conveyed to Lessor with this Lease as a bill of
sale, without further payment or credit by Lessor to Lessee.

 

16.03. Holding over. Any holding over by Lessee of the leased Premises after the
expiration of this Lease shall operate and be construed to be a tenancy from
month to month only, at a monthly rental of double the rate of monthly rent
payable hereunder.

 

ARTICLE 17. Remedies

 

17.01. Events of default. Lessee further agrees that any one or more of the
following events shall be considered events of default as said term is used
herein and Lessee shall be in default if any of the following occurs:

 

1. Lessee shall be adjudged an involuntary bankrupt, or a decree or order
approving, as properly filed, a petition or answer filed against Lessee asking
reorganization of Lessee under the federal bankruptcy laws as now or hereafter
amended, or under the laws of any state, shall be entered, and any such decree
of judgment or order shall not have been vacated or stayed or set aside within
sixty days from the date of the entry or granting thereof;

 

2. Lessee shall file or admit the jurisdiction of the court and the material
allegations contained in any petition in bankruptcy, or any petition pursuant or
purporting to be pursuant to the federal bankruptcy laws now or hereafter
amended, or Lessee shall institute any proceedings or shall give Lessee’s
consent to the institution of any proceedings for any relief of Lessee under any
bankruptcy or insolvency laws or any laws relating to the relief of debtors,
readjustment of indebtedness, reorganization, arrangements, composition, or
extension;

 



pg. 49

 

 

3. Lessee shall make any assignment for the benefit of creditors or shall apply
for or consent to the appointment of a receiver for Lessee or any of the
property of Lessee;

 

4. The leased Premises are levied upon by any revenue officer or similar
officer;

 

5. A decree or order appointing a receiver of the property of Lessee shall be
made and such decree or order shall not have been vacated, stayed, or set aside
within forty five days from the date of entry or granting thereof;

 

6. Lessee shall vacate the leased Premises or abandon the same during the term
hereof;

 

7. Lessee shall default in any monthly payments of rent required to be made by
Lessee hereunder when due as herein provided and such default shall continue for
ten days;

 

8. If Lessee shall fail to contest the validity of any lien or claimed lien and
to give security to Lessor to insure payment thereof as provided in this Lease,
or, having commenced to contest the same and having given such security, shall
fail to prosecute such contest with diligence, or shall fail to have the same
released and to satisfy any judgment rendered thereon;

 

9. Lessee shall default in any other covenant or agreement herein contained to
be kept, observed, and performed by Lessee, and such default shall continue for
thirty days after notice thereof in writing to Lessee.

 

17.02. Lessor’s remedies. Upon the occurrence of any one or more of such events
of default, Lessor may terminate this Lease or Lessee’s right to possession.
Upon termination of this Lease or Lessee’s right to possession, Lessor may
re-enter the leased Premises, with or without process of law, and remove all
fixtures and chattels therefrom and Lessor shall not be liable for any damages
resulting therefrom. Such re-entry and repossession shall not work a forfeiture
of the rents to be paid and the covenants to be performed by Lessee during the
full term of this Lease. Upon such repossession of the leased Premises, Lessor
shall be entitled to recover as liquidated damages and not as a penalty a sum of
money equal to the value of the rent and other sums provided herein to be paid
by Lessee to Lessor for the remainder of the Lease term. Upon the happening of
any one or more of the above-mentioned events, Lessor may also choose to
repossess the leased Premises by forcible entry or detainer suit, or otherwise,
without demand or notice of any kind to Lessee (except as hereinabove expressly
provided for) and without terminating this Lease, in which event Lessor may, but
shall be under no obligation so to do, relet all or any part of the leased
Premises for such rent and upon such terms as shall be satisfactory to Lessor
including the right to relet the leased Premises for a term greater or lesser
than that remaining under the Lease term, and the right to relet the leased
Premises as part of a larger area, and the right to change the character or use
made of the leased Premises. For the purpose of such reletting, Lessor may
decorate or make any repairs, changes, alterations, or additions in or to the
leased Premises that may be necessary or convenient. If Lessor does not relet
the leased Premises, Lessee shall pay to Lessor on demand as liquidated damages
and not as a penalty a sum equal to the amount of the rent and other sums
provided herein to be paid by Lessee for the remainder of the Lease term. If the
leased Premises are relet and a sufficient sum shall not be realized from such
reletting after paying all of the expenses of such decorations, repairs,
changes, alterations, and additions, the expenses of such reletting and the
collection of the rent accruing therefrom (including, but not by way of
limitation, attorney fees and broker commissions) to satisfy the rent herein
provided to be paid for the remainder of the Lease term, Lessee shall pay to
Lessor on demand any deficiency and Lessee agrees that Lessor may file suit to
recover any sums falling due under the terms of this Article from time to time.

 



pg. 50

 

 

17.03. Cumulative remedies. No remedy herein or otherwise conferred upon or
reserved to Lessor shall be considered to exclude or suspend any other remedy,
but the same shall be cumulative and shall be in addition to every other remedy
given hereunder now or hereafter existing at law or in equity or by statute, and
every power and remedy given by this Lease to Lessee may be exercised from time
to time and as often as the occasion may arise or as may be deemed expedient. No
delay or omission of Lessor to exercise any right or power arising from any
default shall impair any such right or power nor shall it be construed to be a
waiver of any such default or any acquiescence therein. Neither the rights
herein given to receive, collect, sue for, or distrain for any rent or rents,
monies, or payments, or to enforce the terms, provisions, and conditions of this
Lease, or to prevent the breach or nonobservance thereof, or the exercise of any
such right or of any other right or remedy hereunder or otherwise granted or
arising, shall in any way affect, impair, or toll the right or power of Lessor
to declare the Lease terms hereby granted ended, to terminate this Lease as
provided for in this Lease, or to repossess without terminating the Lease,
because of any default in or breach of the covenants, provisions, or conditions
of this Lease.

 

17.04. Waiver. No waiver of any breach of any of the covenants of this Lease
shall be construed, taken, or held to be a waiver of any other breach or waiver,
acquiescence in, or consent to any further or succeeding breach of the same or
other covenant.

 

17.04 Nature of Obligations. Lessee covenants and agrees with Lessor that Lessee
shall not be entitled to any abatement, deduction, deferment, suspension or
reduction of, or setoff, defense or counterclaim against, any amount owed to
Lessor or a third party hereunder, or any other charges, costs, expenses, or
obligations payable by Lessee under this Lease. The express intention and
understanding of the Lessor and Lessee is that the covenants and obligations of
the Lessor and Lessee hereunder shall be for all purposes separate and
independent.

 

ARTICLE 18. Miscellaneous

 

18.01. Not used.

 

18.02. Estoppel certificates. Lessee shall at any time and from time to time
upon not less than seven days prior written request from Lessor, execute,
acknowledge, and deliver to Lessor, in form reasonably satisfactory to Lessor
and/or Lessor’s mortgagees, a written statement certifying that Lessee has
accepted the leased Premises, that this Lease is unmodified and in full force
and effect (or, if there have been modifications, stating the modifications),
that Lessor is not in default hereunder, the date to which the rental and other
charges have been paid in advance, if any, or such other accurate certifications
as may reasonably be required by Lessor or Lessor’s mortgagee, and agreeing to
give copies to any mortgagee of Lessor of all notices by Lessee to Lessor. It is
intended that any such statement delivered pursuant to this Section may be
relied upon by any prospective purchaser of the leased Premises, mortgagee of
the leased Premises or their respective successors and assigns.

 



pg. 51

 

 

18.03. Right to cure. Lessor may, but shall not be obliged to, cure any default
by Lessee specifically including, but not by way of limitation, Lessee’s failure
to pay impositions, obtain insurance, make repairs, or satisfy lien claims,
after complying with any notice provisions established in Article 17, and
whenever Lessor so elects, all costs and expenses paid by Lessor in curing such
default, including, without limitation, reasonable attorney fees, shall be so
much additional rent due on the next rent date after such payment together with
interest (except in the case of said attorney fees) at the rate of six percent
per annum from the date of advancement to the date of repayment by Lessee to
Lessor.

 

18.04. Amendments. None of the covenants, terms, or conditions of this Lease, to
be kept and performed by either party, shall in any manner be altered, waived,
modified, changed, or abandoned except by a written instrument, duly signed,
acknowledged, and delivered by the other party; and no act or acts, omission or
omissions, or series of acts or omissions, or waiver, acquiescence, or
forgiveness by Lessor as to any default in or failure to perform, either in
whole or in part, by Lessee, any of the covenants, terms, and conditions of this
Lease, shall be deemed or construed to be a waiver by Lessor of the right at all
times thereafter to insist upon the prompt, full, and complete performance by
Lessee of each and all of the covenants, terms, and conditions thereafter to be
performed in the same manner and to the same extent as the same are herein
covenanted to be performed by Lessee.

 

18.05. Notices. All notices to or demands upon Lessor or Lessee desired or
required to be given under any of the provisions hereof shall be in writing. Any
notices or demands from Lessor to Lessee shall be deemed to have been duly and
sufficiently given three days after having been mailed by United States
registered or certified mail in an envelope properly stamped and addressed to
Lessee, or the following day after being sent by recognized national courier
(e.g., UPS/FedEx) with delivery confirmation, as follows:

 

_______________________

 

_______________________

 

_______________________

 

or at such address as Lessee may theretofore have furnished by written notice to
Lessor, and any notices or demands from Lessee to Lessor shall be deemed to have
been duly and sufficiently given three days after having been mailed by United
States registered or certified mail in an envelope properly stamped and
addressed to Lessor, or the following day after being sent by recognized
national courier (e.g., UPS/FedEx) with delivery confirmation, as follows:

 

_______________________

 

_______________________

 

or at such address as Lessor may theretofore have furnished by written notice to
Lessee.

 

18.06. Recordation. This Lease shall not be recorded but the parties agree, at
the request of either of them, to execute a Short Form Lease for recording,
containing the name of the parties, the legal description, and the terms of the
Lease.

 



pg. 52

 

 

18.07. Time of Essence. Time is of the essence of this Lease, and all provisions
herein relating thereto shall be strictly construed.

 

18.08. Relationship of parties. Nothing contained herein shall be deemed or
construed by the parties hereto, nor by any third party, as creating the
relationship of principal and agent or of partnership, or of joint venture by
the parties hereto, it being understood and agreed that no provision contained
in this Lease nor any acts of the parties hereto shall be deemed to create any
relationship other than the relationship of Lessor and Lessee.

 

18.09. Captions. The captions of this Lease are for convenience only and are not
to be construed as part of this Lease and shall not be construed as defining or
limiting in any way the scope or intent of the provisions hereof.

 

18.10. Severability. If any term or provision of this Lease shall to any extent
be held invalid or unenforceable, the remaining terms and provisions of this
Lease shall not be affected thereby, but each term and provision of this Lease
shall be valid and enforced to the fullest extent permitted by law.

 

18.11. Applicable law. This Lease shall be construed and enforced in accordance
with the laws of the state of Ohio.

 

18.12. Binding effect. All of the covenants, agreements, conditions, and
undertakings contained in this Lease shall extend and inure to and be binding
upon the heirs, executors, administrators, successors, and assigns of the
respective parties hereto, the same as if they were in every case specifically
named, and wherever in this Lease reference is made to either of the parties
hereto, it shall be held to include and apply to, wherever applicable, the
heirs, executors, administrators, successors, and assigns of such party. Nothing
herein contained shall be construed to grant or confer upon any person or
persons, firm, corporation, or governmental authority, other than the parties
hereto, their heirs, executors, administrators, successors, and assigns, any
right, claim, or privilege by virtue of any covenant, agreement, condition, or
undertaking in this Lease contained.

 

18.13. Brokerage. Lessee warrants that it has had no dealings with any broker or
agent in connection with this Lease other than Lessor’s broker, whose commission
Lessor covenants and agrees to pay in the amount agreed between Lessor and
Lessor’s broker. Lessee covenants to pay, hold harmless, and indemnify Lessor
from and against any and all costs, expenses or liability for any compensation,
commissions, or charges claimed by any other broker or other agent with respect
to this Lease or the negotiation thereof.

 

18.14. Lessor. The term “Lessor” as used in this Lease, so far as covenants or
obligations on the part of Lessor are concerned, shall be limited to mean and
include only the owner or owners at the time in question of the fee of the
leased Premises, and in the event of any transfer or transfers of the title to
such fee, Lessor herein named (and in case of any subsequent transfer or
conveyances, the then grantor) shall be automatically freed and relieved, from
and after the date of such transfer or conveyance, of all liability as respects
the performance of any covenants or obligations on the part of Lessor contained
in this Lease thereafter to be performed, provided that any funds in the hands
of such Lessor or the then grantor at the time of such transfer, in which Lessee
has interest, shall be turned over to the grantee, and any amount then due and
payable to Lessee by Lessor or the then grantor under any provisions of this
Lease, shall be paid to Lessee.

 



pg. 53

 

 

18.15. Lender’s requirements. If any mortgagee or committed financier of Lessor
should require, as a condition precedent to the closing of any loan or the
disbursal of any money under any loan, that this Lease be amended or
supplemented in any manner, Lessor shall give written notice thereof to Lessee,
which notice shall be accompanied by a Lease Supplement Agreement embodying such
amendments and supplements. Lessee shall, within fourteen days after the date of
Lessor’s notice, either consent to such amendments and supplements (which
consent shall not be unreasonably withheld) and execute the tendered Lease
Supplement Agreement, or deliver to Lessor a written statement of its reason or
reasons for refusing to so consent and execute. Failure of Lessee to respond
within the fourteen day period shall be a default under this Lease without
further notice. If Lessor and Lessee are then unable to agree on a Lease
Supplement Agreement satisfactory to each of them and to the lender within seven
days after delivery of Lessee’s written statements. Lessor shall have the right
to terminate this Lease.

 

IN WITNESS WHEREOF, Lessor and Lessee have executed this Lease Agreement on the
day and year first above written.

 

  LESSOR:   WORKHORSE GROUP INC. a Nevada corporation         By:           
Name:     Its:           LESSEE:     Moog Inc., a New York corporation        
By:     Name:     Its:  

 



pg. 54

 

 

EXHIBIT A

 

Below in red is the outlined section of the Property subject to this Lease
Agreement.

 

[image_001.jpg]



 



pg. 55

 

 

Situate in Section 25, Town 4, Entire Range 2, Symmes Township, City of
Loveland, Hamilton County, Ohio, and being part of Registered Land Certificate
Number 47767, and being more particularly described as follows: Beginning at the
intersection of Union Cemetery Road and Cathler Drive, as shown on a plat of
Dedication recorded in Registered Land Plat Book 54, Page 37 of the Hamilton
County Recorder’s Office; thence with the centerline of said Cathler Drive,
South 03° 53’ 15” West, 50.00 feet to a point; thence with the Westerly
production of the South line of Union Cemetery Road, South 86° 06’ 45” East,
70.00 feet to the real point of beginning; thence with the South line of said
Union Cemetery Road South 86° 06’ 45” East, 296.00 feet to a point; thence South
03° 53’ 15” West, 325.00 feet to a point; thence North 86° 06’ 45” West, 324.71
feet to a point in the East line of Cathler Drive; thence with the East line of
Cathler Drive and along an arc deflecting to the left having a radius of 474.72
feet, a distance of 59.40 feet; the chord of said arc bears North 7° 28’ 21”
East, 59.37 feet to a point; thence North 3° 53’ 15” East 240.75 feet to a
point; thence along an arc deflecting to the right having a radius of 25.00
feet, a distance of 39.27 feet; the chord of said arc bears North 48° 53’ 15”
East 35.36 feet to the point of beginning.

 

Containing 2.394 acres of land.

 

Subject to all legal highways and easements of record.

 

The above description is taken from a Plat of Survey by McGill, Smith, Punshon,
dated June 18, 1987.

 

This conveyance is made subject to the following restrictions that will run with
the land and be binding upon the heirs, successors, and assigns of the Grantee:

 

1. Plans and specifications for all improvements shall first be submitted to the
Grantor or his assigns and approved before construction commences.

 

2. There shall be no outside storage.

 

Parcel Number: 621-0017-0003-00

 

Property Commonly Known As: 100 Commerce Boulevard, Loveland, Ohio 45140

 



pg. 56

 

 

Exhibit 1.1.mm.3

 

Lunken Lease Amendment, Assignment and Assumption

 



pg. 57

 

 

Amendment, Assignment and Assumption Agreement

 

This Amendment, Assignment and Assumption Agreement (the “Agreement”) is entered
into as of ________ (the “Effective Date”) between Moog Inc., a New York
corporation, acting through its Aircraft Group, with its office at 7021 Seneca
Street, Elma, NY 14052 (hereinafter referred to as “Assignee “), WORKHORSE GROUP
INCORPORATED, a Nevada corporation (“Assignor”) and Signature Engines, Inc. ,
and [____________] corporation (“Sublessor”); Assignee, Assignor and Sublessor
being hereinafter referred to collectively as the “Parties” and each
individually as a “Party”), with reference to the following facts:

 

A. Sublessor is party to a lease [insert details] (the “Master Lease”), pursuant
to which Sublessor has leased certain space known as Hangar 7, Lunken Airport,
Cincinatti Ohio 45226 (the “Property”)

 

B. Sublessor and Assignor entered into a sublease agreement dated February 20,
2018, pursuant to which Assignor subleased a portion of the Property (the
“Premises”), on which the Assignor conducted a portion of its business related
to an aerial vehicle known as Surefly.

 

C. Contemporaneously with this Agreement, the Assignor and Assignee have entered
into a transaction pursuant to which Assignee has purchased from Assignor all of
the assets related to Surefly pursuant to an Asset Purchase Agreement of even
date herewith (the “APA”)

 

D. Assignor and Assignee desire to (i) make certain changes to the Sublease; and
(ii) make the Property available to Assignee for the continued conduct of the
Surefly business, as well as other purposes

 

NOW, THEREFORE, the parties agree as follows:

 

1. The Sublease is amended as follows:

 

a. The term of the Sublease shall be one day from the date of execution hereof;
and

 

b. The Premises shall be as described in Exhibit A attached hereto.

 

2. Assignor and Sublessor warrant and represent that the Sublease constitutes
the full and complete sublease between Assignor and Sublessor; that the Sublease
has not been modified, amended, or rescinded; that the Sublease has not
heretofore been transferred, assigned, pledged, hypothecated, or any rights or
interests thereunder disposed of; that no rights thereunder have been released
by the Assignor; that no notices have been received or given by the Assignor
with respect thereto; that the Assignor is presently the owner and holder of all
the rights and interest of the tenant under the SublLease, free and clear of any
and all liens and encumbrances or charges of any kind whatever, and has full and
unrestricted right and power to assign the same, subject to the limitations in
the Sublease; that there are no defaults under the Sublease; and that except for
the effect of this Agreement, all of the foregoing will be true at time of
closing.

 

2. The consideration agreed to be paid by Assignee to Assignor for the transfer
and assignment of the Sublease shall be the consideration paid pursuant to the
APA.

 

3. Simultaneously with the execution of the Assignment, Assignor shall deliver
to the Assignee an estoppel letter from the Owner of the Property in the form of
Exhibit A.

 

4. Assignee and Assignor each represent and warrant to each other that no broker
was involved in this Agreement. Each party shall indemnify and hold the other
harmless from any claims for commissions made by any broker.

 

5. Assignor shall at Assignee’s request take any steps requested by Assignee
which are necessary or appropriate to afford the Assignee any rights under the
ease, and Assignor shall cooperate in all respects with Assignee’s exercise of
any rights under the Lease.

 

6. All prior understandings and agreements between the parties hereto are merged
in this Agreement, which alone fully and completely expresses their agreement,
and same is entered into after full investigation, neither party relying upon
any statement or representation not embodied in this Agreement

 

7. This Agreement does not constitute an agreement of partnership or joint
venture and does not authorize the Assignor to act as an agent for the Assignee
for any purpose, nor authorize the Assignee to act as an agent for the Assignor
for any purpose.

 

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
as of the day and year first above written.

 



pg. 58

 

 

Exhibit 1.1.mm.4

 

Assignment of Patent Applications

 



pg. 59

 

 

Recordable Assignment of Patent Rights and Trademarks

 

For good and valuable consideration, the receipt of which is hereby
acknowledged, Surefly Inc. a Delaware corporation, and Workhorse Group Inc., a
Nevada corporation, both having offices at Loveland Ohio (together, “Assignor”),
does hereby sell, assign, transfer, and convey unto Moog Inc. , a company
organized and existing under the laws of New York and having offices at 400
Jameson Road, East Aurora New York USA(“Assignee”), or its designees, all right,
title, and interest that exist today and may exist in the future in and to any
and all of the following:

 

(a)the patents and patent applications listed in Schedule A attached hereto
(collectively, the “Patents”);

 

(b)the trademarks and trade dress set forth in Schedule A  attached hereto
(collectively, the “Marks”).

 

(c)all reissues, reexaminations, extensions, continuations, continuing
prosecution applications, requests for continuing examinations, divisions,
registrations of any of the Patents or the Marks;

 

(d)all foreign patents, trademarks or trade dress, all applications for the
same, and counterparts relating to any item in any of the foregoing including,
without limitation, certificates of invention, utility models, industrial design
protection, design patent protection, and other governmental grants or
issuances;

 

(e)all inventions, invention disclosures, and discoveries described in any of
the items of categories (a), (b) and (c) (referred to herein as “Categories
(a)-(c) Items”) that: (i) are included in any claim in the Categories (a)-(c)
Items, (ii) are subject matter capable of being reduced to a patent claim in any
of the Categories (a)-(c) Items, and/or (iii) could have been included as a
claim in any of the Categories (a)-(c) Items;

 

(f)all rights to apply in any or all countries of the world for patents,
trademarks, tradedress , certificates of invention, utility models, industrial
design protections, design patent protections, or other governmental grants or
issuances of any type related to any item in any of the foregoing categories (a)
through (d), including, without limitation, under the Paris Convention for the
Protection of Industrial Property, the International Patent Cooperation Treaty,
or any other convention, treaty, agreement, or understanding; and

 

(g)all causes of action (whether known or unknown or whether currently pending,
filed, or otherwise) and other enforcement rights under, or on account of, the
Patents or the Marks and/or any item in any of the foregoing categories (c)
through (e), including, without limitation, all causes of action and other
enforcement rights for (i) damages, (ii) injunctive relief, and (iii) any other
remedies of any kind for past, current, and future infringement

 



pg. 60

 

 

(h)Following the date hereof, upon Assignee’s reasonable request, and at
Assignee’s sole cost and expense, Assignor shall take such steps and actions,
and provide such cooperation and assistance to Assignees and its successors,
assigns, and legal representatives, including the execution and delivery of any
affidavits, declarations, oaths, exhibits, assignments, powers of attorney, or
other documents, as may be reasonably necessary to effect, evidence, or perfect
the assignment of the Patents to Assignees.

 

((a)-(h) collectively, the “Rights”).

 

Assignor hereby authorizes the respective patent and/or trademark office or
governmental agency in each jurisdiction to issue any and all patents,
trademarks, certificates of invention, utility models or other governmental
grants or issuances that may be granted upon any of the Rights in the name of
Assignee, as the assignee to the entire interest therein. The terms and
conditions of this Assignment of Rights will inure to the benefit of Assignee,
its successors, assigns, and other legal representatives and will be binding
upon Assignor, its successors, assigns, and other legal representatives.

 

IN WITNESS WHEREOF, this Assignment of Patent Rights is executed at on September
__, 2019

 



ASSIGNOR: Surefly Inc.   Workhorse Group Inc.           By:
                            By:               Name:     Name:   Title:    
Title:             ASSIGNEE: MOOG Inc.             By:         Name:        
Title:        



 



pg. 61

 

 

Schedule A

 

Patents and Trademarks

 

TRADEMARKS Code/ Matter Number Mark Name Country Current Owner

Application

Number

Application

Date

Registration

Number

Registration Date Classes AMPI 27 SUREFLY United States Workhorse Group Inc.
87/431,425 05/01/2017 5,476,952 05/22/2018 12 PATENTS Code /Matter Number
Country Serial Number

Application

Number

Patent Number Issue /Grant Date Expiration Date Title Assignee AMPI 26U United
States 15/994,185 05/31/2018 Patent Pending Patent Pending Patent Pending 
AUXILIARY POWER SYSTEM FOR ROTORCRAFT WITH FOLDING PROPELLER ARMS AND CRUMPLE
ZONE LOADING GEAR SureFly, Inc. AMPI 26WO Patent Cooperation Treaty
US2018/035353 05/31/2018 Patent Pending Patent Pending Patent Pending AUXILIARY
POWER SYSTEM FOR ROTORCRAFT WITH FOLDING PROPELLER ARMS AND CRUMPLE ZONE LOADING
GEAR SureFly, Inc.



 



pg. 62

 

 

Exhibit 1.1.mm.4

 

Joint Venture Memorandum

 



pg. 63

 

 



The Moog/Workhorse Joint Venture Memorandum

 

1.Purpose

 

a.Facilitated by a Joint Venture (JV), Moog and Workhorse (each individually, a
“Party” and together, the “Parties”) will develop, market and sell the Horsefly
Unmanned Aerial System (UAS) enabled by the intellectual property (IP)
associated with it (together, “Horsefly”).

 

b.The JV will hold the IP contributed to it by the Parties, together with all
improvements to such IP created by the Parties in the connection with the
activities of the JV (collectively, the “Venture IP”).

 

c.The JV will license the use of the Venture IP to the Parties in connection
with projects for the delivery of goods and services to third party customers,
which are proposed and operated by the each of the Parties respectively but
subject to approval by the JV (“Sponsored Projects”).

 

d.The JV will provide a mechanism whereby each of the Parties can obtain access
to the personnel of the other in order to more effectively exploit the Venture
IP in connection with Sponsored Projects (“Expertise Access”).

 

2.Structure

 

a.Limited Liability Company (LLC) organized under the laws of Delaware

 

b.Each party will contribute $50,000 to the JV to cover administrative expenses
on an annual basis.

 

c.Distributions

 

i.Income received by the JV will be allocated equally to each Party on a
quarterly basis.

 

3.Organization

 

a.Each Party will assign a Board Member from each Party’s company that must be
approved by the other company. A third Board Member will be mutually appointed
by the Parties within 120 days of signing the JV’s Operating Agreement.

 

b.Each Party will assign a Co-Manager subject to Board Approval. Co-Managers:

 

i.Review and approve Sponsored Projects

 

ii.Prepare summary financial reports for the portfolio of Sponsored Projects,
both approved and rejected, and for potential new projects

 

iii.Manage the JV’s administrative budget

 

c.Each Party will identify a Development Team consisting of technical and
business team members (approximately 4 subject matter/domain experts at each
company). Development Team members will:

 

i.Consult on Project definition, scope and execution plans

 

ii.Make recommendations to the Co-managers and Parties concerning IP
improvements, project priorities and potential new opportunities

 



pg. 64

 

 

4.Governance

 

a.Quarterly Business Review with Co-Managers and Board

 

i.Co-managers to review JV’s administrative budget

 

ii.Co-managers review current Project Cost/Revenue performance

 

iii.Board reviews and approves the JV’s administrative budget

 

iv.Board defines and approves JV’s distributions based on the JV’s income [as
defined] from the Sponsored Projects pursuant to the distribution formula in
Section XXXX

 

v.Business Report – Co-managers share any new projects since last review –
approved, rejected, and those requiring Board decision

 

vi.Board to decide those issues that weren’t agreed upon by Co-managers

 

b.Monthly Business Review with Co-Managers and Development Team members

 

i.Co-Managers set monthly priorities and approve projects

 

ii.Review potential new opportunities and refine path to decision making points
for introduction of the project to the co-managers for approval

 

iii.Parties present new projects for approval

 

iv.Review Sponsored Project variances and prepare requests for board approval of
such variances

 

c.Any matters where Co-Managers are unable to reach a consensus decision will be
broad to the board for decision.

 

5.Operation

 

a.The Venture IP

 

i.Upon the establishment of the JV, WHI and Moog shall contribute to the JV
ownership of the IP described in Exhibits A and B attached hereto. The
documentation relating to such IP will be provided and maintained in a form
accessible to the other Party.

 

ii.During the operation of the JV, each Party will contribute to the JV any
improvements made to the Venture IP in connection with Sponsored Projects.

 

iii.Each party will contribute up to 15 hours per month of Development Team
consultation services as requested by the other Party in support of JV
interests. Additional consultation services can be made available to the other
Party based on a mutually agreeable compensation agreement.

 

b.Sponsored Projects

 

i.Each Party may propose to the JV Sponsored Projects, which must be approved by
the JV management which disapproval may only be based on a conflict with an
existing or proposed JV Sponsored Project.

 

ii.If approved, the JV will enter into a license agreement with the proposing
Party authorizing the use of the Venture IP in exchange for a royalty equal to
100% of the sponsoring Party’s “profit” [Total Revenue minus OPEX + CAPEX] from
the Sponsored Project, subject to the prior recovery of the sponsoring Party’s
Internal Research and Development (IRAD).

 



pg. 65

 



 

6.Dissolution

 

a.Mutual Agreement

 

b.Three (3) years from JVA close, either party can terminate on 12 months
notice.

 

c.Delineate disposition of IP:

 

i.Existing Moog

 

ii.Existing WKHS

 

iii.Improved

 

d.Existing contracts allowed to continue under license from other Party

 

e.No new licensing allowed



 



pg. 66

 

 

SCHEDULES

 

Schedule Description

 

Schedule 1.1(a) Accounts Payable as of the Closing Date: all bona fide accounts
payable of the Business (exclusive of any accounts payable to Affiliates of the
Seller)

 

Seller entered into a Purchase Order with AC Aero to acquire a motor. The Seller
paid $37,400 upfront and owes an additional $37,400 upon delivery. Seller paid
Yasa Motor $13,430 for repair work.

 

Schedule 1.1(b) Accounts Receivable as of the Closing Date: all bona fide
accounts receivable of the Business (exclusive of any accounts receivable to
Affiliates of the Seller)

 

None.

 

Schedule 1.1(c) Accrued Liabilities: all accrued expenses of the Business (other
than (i) Accounts Payable, (ii) Retained Liabilities and (ii) Taxes based on
income) of a type shown on the Financial Statements

 

As of July 31, 2019, Seller Parent accepted $1,000 deposits from 193 orders for
the purchase of the Surefly when developed and certified. Seller Parent has
returned 23 deposits of as of July 31, 2019. Seller Parent intends to return the
balance of the deposits within 30 days of the Closing.

 

Schedule 1.1(f) Assumed Contracts: the contracts, agreements, purchase orders,
leases, subleases, license agreements and commitments or proposals whether
written or oral, which are currently in effect, to which the Seller is a party
and which relate exclusively to the Business

 

Sublease Agreement between Signature Engines, Inc. and Workhorse Technologies,
Inc. dated February 20, 2018

 

NONREIMBURSABLE SPACE ACT AGREEMENT BETWEEN THE NATIONAL AERONAUTICS AND SPACE
ADMINISTRATION GLENN RESEARCH CENTER AND SUREFLY, INC. FOR ACOUSTIC MEASUREMENTS
ON ELECTRIFIED VERTICAL TAKE-OFF AND LANDING URBAN AIR MOBILITY DATED AUGUST 4,
2019

 

United States Air Force Cooperative Research and Development Agreement between
Air Force Research Laboratory Sensors Directorate Plans & Advanced Programs
Division and Workhorse Group Inc. dated November 8, 2018

 

Seller entered into a Purchase Order with AC Aero to acquire a motor. The Seller
paid $37,400 upfront and owes an additional $37,400 upon delivery.

 



pg. 67

 

 

Schedule 1.1(j) Business Employees: means any employee or officer of the Seller
or any Affiliate of the Seller whose employment relates solely to the Business,
including, without limitation, those employees who are on vacation, sickness,
disability or medical leave or other permitted leave of absence. Does not
include any employee who is inactive on the Closing Date by reason of such
employee’s retirement, layoff or furlough.

 

SureFly    First  Last  Title  WH Status 1  Jeff  Bennett  Aerospace Project
Manager  FT 2  Alan  Arkus  Lead Mechanical Engineer  FT 3  Teddy  Bort  Lead
Software Engineer  FT 4  Zach  Carlton  Lead Controls Engineer  FT 5  Elliot 
Bokeno  Lead Technical Engineer  FT 6  Justin  Jantzen  Lead Test Engineer  FT
7  Ed  Kurdi  Electrical Technician  FT 8  Andrew  Schaub  Lead Electrical
Engineer  FT

 

Schedule 1.1(w): Inventory: all raw material, work-in-process and finished goods
inventory of the Business.

 

Inventory  Original Rotor Arms  6    Inventory  Dead Weights for Calibration 
20  750 lbs. total Inventory  Honda Engine  1    Inventory  PowerFin 87”
Composite Propellers  7    Inventory  PowerFin 75” Composite Propellers  8   
Inventory  Sterna 92” Composite Propellers  16    Inventory  Emrax Air-cooled
Motors  2    Inventory  Rinehart Inverters  2    Inventory  Fuselage Tubular
Space Frame Prototype  1    Inventory  HV Tyva Module Li Battery Packs  2   
Inventory  SureFly Prototype Aircraft  1  Exp. R&D Airworthiness Inventory  EDN
Charger  1    Inventory  Misc. Aircraft Maintenance Hardware  1    Inventory 
Kokam SLPB Cells  10   

 

Schedule 3.3 Required Consents and Approvals

 

On December 31, 2018, the Company entered into a Credit Agreement (the “Credit
Agreement”), among the Company, as borrower, Marathon Asset Management, LP, on
behalf of certain entities it manages, as lenders (collectively, with their
permitted successors and assignees, the “Lenders”), and Wilmington Trust,
National Association, as the agent (“Wilmington”).  The Credit Agreement
provided the Company with a $10 million tranche of term loans (the “Tranche One
Loans”) and (ii) a $25 million tranche of term loans (the “Tranche Two Loans”
together with the Tranche One Loans, the “Loans”). The Company, the Company’s
subsidiaries and Wilmington, as agent for the Lenders, entered into a Security
Agreement, a Pledge Agreement and a Guarantee, among other loan documents,
providing that the Company’s obligations to the Lenders are secured by a first
priority security interest in substantially all of the Company’s and its
subsidiaries’ tangible and intangible assets. The Company is required to obtain
a consent from Lenders prior to the Closing Date.

 

In order to test and operate the SureFly, Seller Parent is required to obtain a
Special Airworthiness Certificate from the Department of Transportation Federal
Aviation Administration. Seller Parent was granted its most recent experimental
certificate on July 30, 2019.

 



pg. 68

 

 

Schedule 3.5 Financial Statements Provided to Buyer

 

Workhorse Group Inc

Carve-Out Balance Sheets of the SureFly Business

June 30, 2018 and December 2017

 

   2018   2017   2016                Assets                                
Cash   116,000    56,000          $116,000   $56,000   $-                  
Liabilities and Stockholders’ Equity (Deficit)                                
Accounts payable   302,185    198,175    348,339  Customer deposits   116,000  
 56,000                        Stockholders’ equity (deficit):                  
              Workhorse Technologies contribution   7,061,876    5,896,270  
 1,253,538  Accumulated deficit during the development stage   (7,364,062) 
 (6,094,445)   (1,601,877) Total Equity   (302,185)   (198,175)   (348,339)   
              Total Liability and Equity  $116,000   $56,000   $- 

 



pg. 69

 

 

Workhorse Group Inc

Carve-Out Statements of Operations for the SureFly Business

For FY June 30, 2018 and December 31, 2017

 

   2018   2017   2016                Sales        -    -                   Cost
of Sales                Gross        -    -                   Operating
Expenses                Selling, general and administrative   526,940  
 2,478,937    805,153  Research and development   742,676    2,013,631  
 796,724  Total operating expenses   1,269,617    4,492,568    1,601,877    
              Interest expense, net                                 Net loss 
$(1,269,617)  $(4,492,568)  $(1,601,877)

 



pg. 70

 

 

Workhorse Group Inc

Carve-Out Statements of Equity for the SureFly Business

 

   Workhorse Technologies Contribution   Accumulated Deficit   Total            
   Balance, December 31, 2015   -    -    -  Net loss        (1,601,877) 
 (1,601,877) Workhorse Technologies contribution   1,253,538         1,253,538 
Balance, December 31, 2016   1,253,538    (1,601,877)   (348,339) Net loss      
 (4,492,568)   (4,492,568) Workhorse Technologies contribution   4,642,732  
      4,642,732  Balance, December 31, 2017   5,896,270    (6,094,445) 
 (198,175) Net loss        (1,269,617)   (1,269,617) Workhorse Technologies
contribution   1,165,606         1,165,606  Balance, June 30, 2018   7,061,877  
 (7,364,062)   (302,185)

 



pg. 71

 

 

Schedule 3.6 Tangible Personal Property and Depreciation Schedule

 

There is no depreciation schedule as the assets are not fixed.

 

ASSETS Line  Asset  Asset Description  Qty.  Note GENERAL 1  Fixtures 
Television  1    2  Fixtures  Desktop Computers  3    3  Fixtures  Laptop
Computers  14    4  Mold  SureFly Prototype Carbon Fiber Molds & Bucks  1  1 set
of molds; 1 set of bucks 6  Vehicle  Trailer  1    7  Other  50% Down payment to
AC Aero for E-300 Engine  1  $37,400; ref. Invoice # 1-WH-2018-09-01 8  Other 
YASA Motor, at YASA Ltd. for repair  1  $13,430 for repair; ref.  Quote # SQ1146
SOFTWARE 9  Software  MATLAB 2017b License Seat  4  Simulink; Toolboxes: SysID,
Instrument Control 10  Software  DASYLab 2016  1    11  Software  Real Flight
Simulator RF 8  1    GROUND TESTING FACILITY 13  Fixtures  Mobile Protective
Walls incl. Safety Glass  4    14  Fixtures  Steel Test Rig (Donkey)  1    15 
Fixtures  Instrumented Contra-Rotating Thrust Stand  1    16  Fixtures  Hybrid
Generator Test Stand  1    17  Fixtures  SureFly Arm and Roof Test Stand  1   
18  Fixtures  HV Battery Packs for Test Stands (3)  1    19  Fixtures  Test
Stand Control & Data Acquisition Station  1    28  Fixtures  HV Electrical
System for Test Stands  1  See Picture 5 29  Fixtures  Generator Test Stand
Cooling Reservoir System  1    30  Fixtures  Calibration Load Cell  1    31 
Fixtures  Video Cameras for Test Monitoring  3    32  Fixtures  DC Signal
Conditioners  11    33  Fixtures  Strain Gage Completion Modules  9    34 
Fixtures  High Precision DC Tri-axial Accelerometer  1    35  Fixtures  Davis
Weather Station & Console  1   



FLIGHT TESTING & AIRCRAFT MAINTENANCE FACILITY Line  Asset  Asset Description 
Qty.  Note 39  Fixtures  Controls Testbed incl. Joystick & Flight Computer  1   
40  Fixtures  Mobile Telemetry Station Hardware  1    41  Fixtures  Davis
Weather Station & Console  1    42  Tools  Motorized Aircraft Towing Tug  1   
43  Tools  Toolbox w/ Tools  1    44  Tools  Vehicle Scales  4    45  Tools 
Propeller Transportation Boxes  2    46  Fixtures  Faro Precision Measurement
Arm  1                                49  Fixtures  GoPro Cockpit View Camera 
1    50  Fixtures  Brother All-in-One Printer  1    51  Other  Lease    
$1000/mo.

 



pg. 72

 

 

Schedule 3.9 Breaches, Loss Contracts, and Performance Guaranty Contracts

 

None.

 

Schedule 3.13 Data Set, IP Infringement, Issued Patents and Patent Applications,
IP Licenses

 

Schedule 3.13(a) – necessary information required to operating the Business

 

The Data Package shall include the following:

 

    Functional Area  1   Electrical  2   Archive  3   Datasheets  4   Elementary
Diagrams  5   PDFs  6   Wiring Diagrams  7   Custom Software & Data  8   Test
Stand Data Logs  9   Flight Data Logs  10   SureFly ION Connect  11   SureFly
ION Code Generator  12   Hybrid System Control Algorithms and Tuned Parameters
 13   Flight Control Simulator  14   GIT Repository and Collaboration  15  
Flight Test Tracker  16   Flight Control Model  17   Embedded Flight Control
Software  18   SureFly CAN Protocol  19   SureFly Telemetry Protocol  20  
SureFly Display Software  21   Website (sureflyaero.com)  22   Drawings &
Analysis  23   Thrust Test Stand Fixture Drawings  24   Hybrid Fixture Drawings
 25   SureFly Vehicle CAD Models  26   SureFly Roof Mock Up  27   SureFly Iron
Bird Drawings  28   Landing Gear & Tube Frame FEA  29   Battery Pack Design
 30   Arm Hinge Design  31   Battery Cell Test Fixture Drawings  32   SureFly
CFD  33   Documentation  34   Vehicle Concept Performance Modeling  35   Flight
Test Cards  36   N834LW Maintance Log  37   Presentations  38   Promotional and
Demonstration Videos  39   Test Stand Calibration Records  40   FAA Regulatory
Cross Reference Table  41   FAA Issue Papers & White Papers  42   SBIR Proposal
 43   AFRL CRADA

 



pg. 73

 

 

Schedule 3.13(b)

 

None.

 

Schedule 3.13(c)

 

INTELLECTUAL PROPERTY TRADEMARKS Code/ Matter Number Mark Name Country
Current Owner

Application

Number

Application

Date

Registration

Number

Registration Date Classes AMPI 27 SUREFLY United States Workhorse Group Inc.
87/431,425 05/01/2017 5,476,952 05/22/2018 12 PATENTS Code /Matter Number
Country Serial Number

Application

Number

Patent Number Issue /Grant Date Expiration Date Title Assignee AMPI 26U United
States 15/994,185 05/31/2018 Patent Pending Patent Pending Patent Pending
AUXILIARY POWER SYSTEM FOR ROTORCRAFT WITH FOLDING PROPELLER ARMS AND CRUMPLE
ZONE LOADING GEAR SureFly, Inc. AMPI 26WO Patent Cooperation Treaty
US2018/035353 05/31/2018 Patent Pending Patent Pending Patent Pending AUXILIARY
POWER SYSTEM FOR ROTORCRAFT WITH FOLDING PROPELLER ARMS AND CRUMPLE ZONE LOADING
GEAR SureFly, Inc.

 

Schedule 3.13(d)

 

None.

 



pg. 74

 

 

Schedule 3.13(e)

 

MATLAB         Elliot Bokeno Solidworks       Alan Arkus Solidworks with Flow
Package       Jeff Bennett DASYLab 2016   owned out right, not a license  
Justin Jantzen MATLAB         Zach Carlton MATLAB - Simulink       Zach Carlton
MATLAB - Embedded Coder       Zach Carlton MATLAB - Instrument Control Toolbox  
  Zach Carlton MATLAB - MATLAB Coder       Zach Carlton MATLAB - Simulink Coder
      Zach Carlton MATLAB - System Identification Toolbox     Zach Carlton

 

Schedule 3.16 Inventory

 

See Schedule 1.1(w).

 

Schedule 3.17 Personnel

 

SureFly Schedule 3.17    First  Last  Title  WH Status 1  Jeff  Bennett 
Aerospace Project Manager  FT 2  Alan  Arkus  Lead Mechanical Engineer  FT 3 
Teddy  Bort  Lead Software Engineer  FT 4  Zach  Carlton  Lead Controls
Engineer  FT 5  Elliot  Bokeno  Lead Technical Engineer  FT 6  Justin  Jantzen 
Lead Test Engineer  FT 7  Ed  Kurdi  Electrical Technician  FT 8  Andrew 
Schaub  Lead Electrical Engineer  FT

 

Schedule 3.18 Employee Plans

 

Seller Parent maintained health, dental (company paid), vision, 401K (no match),
company paid short term disability, employee paid long term disability, company
paid life insurance, accidental death and dismemberment, paid time off for its
employees through Seller Parent copies of which have been provided to Buyer. In
addition, four employees were granted options in Seller Parent.

 

                                                                               
                                                 

 



pg. 75

 

 

Schedule 3.20 Permits

 

Description  Date Granted   Term  FAA Special Airworthiness Certificate  July
30, 2019   September 26, 2019  FCC Experimental Radio Station Construction
Permit and License  June 17, 2019   July 1, 2022 

 

Schedule 3.21 Absence of Changes

 

None.

 

Schedule 3.22 Suppliers and Customers

 

Except for the deposits set forth in Schedule 1.1(c), the Seller does not have
customers.

 

Below is a list of suppliers:

 

Row Labels  T18M1906   TTM1906  MASTER AVIATION GROUP - JOHN GRABER   316  
 168  LATHAM & WATKINS LLP   250    70  STEPHEN S BURNS   135    135  TAURUS FC
LLC   183    40  AC COMPANY   75    75  Sterna Aircraft LLC   50    50  DAVID E
GEVERS   47    27  DORAN ENTERPRISES INC   41    30  ADLER MURPHY & MCQUILLEN
LLP   30    30  IYAD ALKURDI   37    12 

 

Schedule 3.23 Affiliate Transactions

 

None.

 

Schedule 3.24 Broker’s or Finder’s Fees.

 

On August 13, 2018, Seller Parent engaged B Riley FBR as financial advisor in
connection with the sale transaction of Surefly, Inc.

 



pg. 76

 

 

Schedule 3.25 (a) Product and Service Deliveries

 

The seller has provided services in connection with the below agreements:

 

i.NONREIMBURSABLE SPACE ACT AGREEMENT BETWEEN THE NATIONAL AERONAUTICS AND SPACE
ADMINISTRATION GLENN RESEARCH CENTER AND SUREFLY, INC. FOR ACOUSTIC MEASUREMENTS
ON ELECTRIFIED VERTICAL TAKE-OFF AND LANDING URBAN AIR MOBILITY DATED AUGUST 4,
2019.

 

ii.United States Air Force Cooperative Research and Development Agreement
between Air Force Research Laboratory Sensors Directorate Plans & Advanced
Programs Division and Workhorse Group Inc. dated November 8, 2018

 

Schedule 3.26(a) Import and Export Licenses

 

None.

 

Schedule 3.26(b) Voluntary Governmental Disclosures

 

None.

 

Schedule 5.8 Non-Competition and Non-Solicitation

 

A hybrid electrically powered vertical takeoff and landing aircraft.

 

Schedule 5.9 Use of Name for Transition Period

 

Buyer can use physical marketing materials for a period of 30 days following the
Closing.

 

 

pg. 77



 

 

 